Exhibit 10.1

 

TERM LOAN AGREEMENT

 

dated as of February 11, 2005

 

among

 

BRIGGS & STRATTON CORPORATION,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

 

LASALLE BANK NATIONAL ASSOCIATION,

as Syndication Agent,

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

BANC OF AMERICA SECURITIES LLC

Lead Arranger and Book Manager

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1

  

      DEFINITIONS

   1

1.1

  

Certain Defined Terms

   1

1.2

  

Other Interpretive Provisions

   14

1.3

  

Accounting Principles

   14

SECTION 2

  

      THE LOANS

   15

2.1

  

Term Loans

   15

2.2

  

Prepayments

   16

2.3

  

Repayment

   16

2.4

  

Interest

   16

2.5

  

Fees

   17

2.6

  

Payments by the Company

   17

2.7

  

Sharing of Payments, Etc.

   18

SECTION 3

  

      EVIDENCE OF LOANS

   18

3.1

  

Loan Accounts

   18

3.2

  

Notes

   19

SECTION 4

  

      TAXES, YIELD PROTECTION AND ILLEGALITY

   19

4.1

  

Taxes

   19

4.2

  

Illegality

   20

4.3

  

Increased Costs and Reduction of Return

   20

4.4

  

Funding Losses

   21

4.5

  

Inability to Determine Rates

   21

4.6

  

Certificates of Banks

   21

4.7

  

Substitution of Banks

   21

4.8

  

Survival

   22

SECTION 5

  

      CONDITIONS PRECEDENT

   22

5.1

  

Conditions Precedent

   22

SECTION 6

  

      REPRESENTATIONS AND WARRANTIES

   23

6.1

  

Existence and Power

   23

6.2

  

Authorization; No Contravention

   23

6.3

  

Governmental Authorization

   24

 

-i-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

6.4

  

Binding Effect

   24

6.5

  

Litigation

   24

6.6

  

ERISA Compliance

   24

6.7

  

Use of Proceeds; Margin Regulations

   25

6.8

  

Title to Properties

   25

6.9

  

Taxes

   25

6.10

  

Financial Condition

   25

6.11

  

Environmental Matters

   26

6.12

  

Regulated Entities

   26

6.13

  

Copyrights, Patents, Trademarks and Licenses, etc.

   26

6.14

  

Subsidiaries

   26

6.15

  

Insurance

   26

6.16

  

Full Disclosure

   26

SECTION 7

  

      AFFIRMATIVE COVENANTS

   27

7.1

  

Financial Statements

   27

7.2

  

Certificates; Other Information

   27

7.3

  

Notices

   28

7.4

  

Preservation of Existence, Etc.

   29

7.5

  

Maintenance of Property

   29

7.6

  

Insurance

   30

7.7

  

Payment of Taxes

   30

7.8

  

Compliance with Laws

   30

7.9

  

Compliance with ERISA

   30

7.10

  

Inspection of Property and Books and Records

   30

7.11

  

Environmental Laws

   31

7.12

  

Use of Proceeds

   31

7.13

  

Guaranty

   31

SECTION 8

  

      NEGATIVE AND FINANCIAL COVENANTS

   31

8.1

  

Limitation on Liens

   31

8.2

  

Disposition of Assets

   33

 

-ii-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

8.3

  

Consolidations and Mergers

   34

8.4

  

Hostile Acquisitions; Foreign Investments

   34

8.5

  

Limitation on Specified Subsidiary Indebtedness

   35

8.6

  

Transactions with Affiliates

   35

8.7

  

Contingent Obligations

   35

8.8

  

ERISA

   36

8.9

  

Limitation on Dividends and Stock Redemptions

   36

8.10

  

Off Balance Sheet Transactions

   36

8.11

  

Financial Covenants

   36

8.12

  

Guarantors

   37

8.13

  

Hedging Agreements

   37

SECTION 9

  

      EVENTS OF DEFAULT

   37

9.1

  

Events of Default

   37

9.2

  

Remedies

   39

9.3

  

Rights Not Exclusive

   39

SECTION 10

  

      THE ADMINISTRATIVE AGENT

   39

10.1

  

Appointment and Authorization of Administrative Agent

   39

10.2

  

Delegation of Duties

   40

10.3

  

Liability of Administrative Agent

   40

10.4

  

Reliance by Administrative Agent

   40

10.5

  

Notice of Default

   41

10.6

  

Credit Decision; Disclosure of Information by Administrative Agent

   41

10.7

  

Indemnification of Administrative Agent

   41

10.8

  

Administrative Agent in Individual Capacity

   42

10.9

  

Successor Administrative Agent

   42

10.10

  

Tax Forms

   43

10.11

  

Guaranty Matters

   44

10.12

  

Administrative Agent May File Proofs of Claim

   45

10.13

  

Syndication Agent

   45

 

-iii-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 11

  

      MISCELLANEOUS

   46

11.1

  

Amendments and Waivers

   46

11.2

  

Notices

   46

11.3

  

No Waiver; Cumulative Remedies

   47

11.4

  

Costs and Expenses

   47

11.5

  

Company Indemnification

   47

11.6

  

Payments Set Aside

   48

11.7

  

Severability

   48

11.8

  

Assignments, Participations, etc.

   48

11.9

  

Confidentiality

   51

11.10

  

Set-off

   51

11.11

  

Notification of Addresses, Lending Offices, Etc.

   52

11.12

  

Counterparts

   52

11.13

  

No Third Parties Benefited

   52

11.14

  

Governing Law and Jurisdiction

   52

11.15

  

Waiver of Jury Trial

   52

11.16

  

Entire Agreement

   53

11.17

  

Survival of Representations and Warranties

   53

11.18

  

Interest Rate Limitation

   53

11.19

  

USA PATRIOT Act Notice

   54

 

-iv-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SCHEDULES

Schedule 2.1

  

Loans / Percentages

    

Schedule 6.5

  

Litigation

    

Schedule 6.6

  

ERISA

    

Schedule 6.11

  

Environmental Matters

    

Schedule 6.13

  

Intellectual Property Disputes

    

Schedule 6.14

  

Subsidiaries and Minority Interests

    

Schedule 8.1

  

Permitted Liens

    

Schedule 8.5

  

Permitted Subsidiary Indebtedness

    

Schedule 8.7

  

Contingent Obligations

    

Schedule 11.2

  

Lending Offices; Addresses for Notices

     EXHIBITS

Exhibit A

  

Form of Note

    

Exhibit B

  

Form of Guaranty

    

Exhibit C

  

Form of Compliance Certificate

    

Exhibit D-1

  

Form of Legal Opinion of Counsel to the Company

    

Exhibit D-2

  

Form of Legal Opinion of General Counsel of the Company

    

Exhibit E

  

Form of Assignment and Acceptance Agreement

    

 

-v-



--------------------------------------------------------------------------------

This TERM LOAN AGREEMENT (this “Agreement”) dated as of February 11, 2005 is
among BRIGGS & STRATTON CORPORATION, a Wisconsin corporation (the “Company”),
the various financial institutions from time to time party to this Agreement
(collectively the “Banks” and individually each a “Bank”) and BANK OF AMERICA,
N.A. (“Bank of America”), as administrative agent for the Banks.

 

WHEREAS, the Banks have agreed to make term loans to the Company on the terms
and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

SECTION 1

 

DEFINITIONS

 

1.1 Certain Defined Terms. The following terms have the following meanings:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary).

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Banks hereunder, and any successor agent arising under Section
10.9.

 

“Agent-Related Persons” means, at any time, the Administrative Agent at such
time, together with its Affiliates (including, in the case of Bank of America,
the Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

 

“Agreement” has the meaning specified in the introductory paragraph.

 

“Applicable Margin” means the percentage rate per annum determined from time to
time in accordance with Schedule 1.1.

 

“Arranger” means Banc of America Securities LLC, in its capacity as lead
arranger and book manager.

 



--------------------------------------------------------------------------------

“Assignee” has the meaning specified in subsection 11.8(a).

 

“Assignment and Acceptance” has the meaning specified in subsection 11.8(a).

 

“Attorney Costs” means and includes all reasonable fees and charges of any law
firm or other external counsel, the reasonable allocated cost of internal legal
services and the reasonable disbursements of internal counsel.

 

“Bank” has the meaning specified in the introductory paragraph.

 

“Bank of America” has the meaning specified in the introductory paragraph.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

 

“Base Rate” means, for any day, a rate of interest per annum equal to the higher
of (a) the sum of the Federal Funds Rate for such day plus 0.50% per annum and
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate.” The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such announced rate. Any change in such rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Group” means a Group comprised of Base Rate Tranches.

 

“Base Rate Tranche” has the meaning specified in Section 2.1.2.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Payment Office is located
and, if such day relates to any interest rate setting as to the Offshore Rate,
any day on which dealings in deposits in Dollars are conducted by and between
banks in the London interbank eurodollar market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Capital Lease” has the meaning specified in the definition of “Capital Lease
Obligations.”

 

“Capital Lease Obligations” means the principal component of all monetary
obligations of the Company or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, is classified as a capital
lease (a “Capital Lease”).

 

“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the SEC under

 

2



--------------------------------------------------------------------------------

the Exchange Act) of 30% or more of the outstanding shares of voting stock of
the Company, or (b) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the Company’s board
of directors (together with any new directors whose election by the Company’s
board of directors or whose nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reasons other than death or disability to constitute a majority of the
directors then in office.

 

“Closing Date” means February 11, 2005 or such other date on which all
conditions precedent set forth in Section 5.1 are satisfied or waived by all
Banks (or, in the case of Section 5.1.5, waived by the Person entitled to
receive any applicable payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Company” has the meaning specified in the introductory paragraph.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Computation Period” means a period of four consecutive fiscal quarters ending
on the last day of a fiscal quarter.

 

“Consolidated Interest Expense” means, for any period, the sum of (a) total
interest expense (including interest expense attributable to Capital Leases in
accordance with GAAP) of the Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of the Company and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing, all as
determined on a consolidated basis for the Company and its consolidated
Subsidiaries in accordance with GAAP; and (b) to the extent not included in
clause (a), the consolidated yield or discount accrued during such period on all
Securitization Obligations.

 

“Consolidated Net Income” means, for any period, the aggregate of the net income
of the Company and its Subsidiaries for such period, determined in accordance
with GAAP on a consolidated basis; provided that the net income of any other
Person which is not a Subsidiary of the Company shall be included in the
Consolidated Net Income of the Company only to the extent of the amount of cash
dividends or distributions paid to the Company or to a consolidated Subsidiary
of the Company. There shall be excluded in computing Consolidated Net Income for
the Company the excess (or the deficit), if any, of (i) any non-cash gain which
must be treated as an extraordinary item under GAAP or any gain realized upon
the sale or other disposition of any real property or equipment that is not sold
in the ordinary course of business or of any capital stock owned by the Company
or its Subsidiaries over (ii) any non-cash loss which must be treated as an
extraordinary item under GAAP or any loss realized upon the sale or other
disposition of any real property or equipment that is not sold in the ordinary
course of business or of any capital stock owned by the Company or its
Subsidiaries.

 

“Consolidated Net Worth” means the Company’s consolidated stockholder’s equity;
provided that foreign currency translation adjustments under Financial
Accounting Standards Board Statement No. 52, “Foreign Currency Translation” and
any negative adjustment in prepaid

 

3



--------------------------------------------------------------------------------

pension and accrued pension costs not exceeding $80,000,000 shall not be taken
into account in calculating Consolidated Net Worth.

 

“Consolidated Total Assets” means the total consolidated assets of the Company
and its Subsidiaries, in each case determined in accordance with GAAP.

 

“Contingent Obligation” means, as to any Person (without duplication), any
direct or indirect liability of that Person, whether or not contingent, with or
without recourse, (a) with respect to any Indebtedness, lease, dividend, letter
of credit or other obligation (the “primary obligations”) of another Person (the
“primary obligor”), including any obligation of that Person (i) to purchase,
repurchase or otherwise acquire such primary obligations or any security
therefor, (ii) to advance or provide funds for the payment or discharge of any
such primary obligation, or to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (iv)
otherwise to assure or hold harmless the holder of any such primary obligation
against loss in respect thereof (each, a “Guaranty Obligation”); (b) with
respect to any Surety Instrument issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings or payments;
or (c) to purchase any materials, supplies or other property from, or to obtain
the services of, another Person if the relevant contract or other related
document or obligation requires that payment for such materials, supplies or
other property, or for such services, shall be made regardless of whether
delivery of such materials, supplies or other property is ever made or tendered,
or such services are ever performed or tendered. The amount of any Contingent
Obligation shall, in the case of Guaranty Obligations, be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof; provided that if any
Guaranty Obligation (a) is limited to an amount less than the obligations
guaranteed or supported, the amount of the corresponding Contingent Obligation
shall be equal to the lesser of the amount determined pursuant to the initial
clause of this sentence and the amount to which such guaranty is so limited or
(b) is limited to recourse against a particular asset or assets of such Person,
the amount of the corresponding Contingent Obligation shall be equal to the
lesser of the amount determined pursuant to the initial clause of this sentence
and the fair market value of such asset or assets at the date for determination
of the amount of the Contingent Obligation. In the case of other Contingent
Obligations, such Contingent Obligations shall be equal to the maximum
reasonably anticipated liability in respect thereof.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

 

“Default” means any event or circumstance which, with the giving of notice
pursuant to this Agreement, the expiration of any cure period specified herein,
or both, would (if not cured or otherwise remedied during such cure period)
constitute an Event of Default.

 

4



--------------------------------------------------------------------------------

“Disposition” has the meaning specified in Section 8.2.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Company other than a Foreign
Subsidiary.

 

“EBITDA” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, determined in accordance with GAAP, the sum of Consolidated
Net Income (or loss) for such period plus, to the extent deducted in the
determination of such Consolidated Net Income (or loss), Consolidated Interest
Expense, federal, state, local and foreign income taxes (including franchise
taxes based upon income), depreciation and amortization.

 

“Eligible Assignee” has the meaning specified in subsection 11.8(f).

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
relating to environmental, health, safety and land use matters.

 

“Equity Issuance” means the issuance of equity securities or interests by the
Company or any Subsidiary (other than (a) issuances of equity securities or
interests to the Company or any Subsidiary and (b) issuances of equity in
connection with employee benefit and compensation plans).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization the
liability with respect to which has not been satisfied; (d) the filing of a
notice of intent to terminate a Pension Plan or a Multiemployer Plan that has
any Unfunded Pension Liability, the treatment of a Plan amendment with respect
to a Pension Plan or a Multiemployer Plan that has any Unfunded Pension
Liability as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute

 

5



--------------------------------------------------------------------------------

grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Company or any
ERISA Affiliate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Bank, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

 

“Event of Default” means any of the events or circumstances specified in Section
9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Foreign Subsidiary” means, with respect to any Person, each Subsidiary of such
Person which is organized under the laws of any jurisdiction other than, and
which is conducting substantially all of its business outside of, the United
States or any state thereof.

 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

“Further Taxes” means any and all present or future taxes, levies, assessments,
imposts, duties, deductions, fees, withholdings or similar charges (including
net income taxes and franchise taxes), and all liabilities with respect thereto,
imposed by any jurisdiction on account of amounts payable or paid pursuant to
Section 4.1.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the applicable
date.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any

 

6



--------------------------------------------------------------------------------

entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Group” has the meaning specified in Section 2.1.2.

 

“Guarantor” means each Domestic Subsidiary that is a Material Subsidiary or has
executed and delivered a counterpart of a Guaranty (which has not been
released).

 

“Guaranty” means a guaranty substantially in the form of Exhibit G.

 

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”

 

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, foreign exchange agreement,
forward rate agreement or other agreement or arrangement designed to protect a
Person against fluctuations in interest exchange rates, currency exchange rates
or commodity prices.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than (i) trade and
similar accounts payable and accrued expenses, in each case arising in the
ordinary course of business and, in the case of accounts payable, on ordinary
terms, and (ii) accrued pension cost, employee benefits and postretirement
health care obligation arising in the ordinary course of business); (c) all
non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention agreement
(other than an operating lease), or incurred as financing, in either case with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property); (f) all principal obligations with
respect to Capital Leases; (g) all indebtedness referred to in clauses (a)
through (f) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness; (h) all Securitization Obligations of such Person; (i) all
Synthetic Lease Obligations of such Person; and (j) all Guaranty Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) above. In the event any of the foregoing Indebtedness is
limited to recourse against a particular asset or assets of such Person, the
amount of the corresponding Indebtedness shall be equal to the lesser of the
amount of such Indebtedness and the fair market value of such asset or assets at
the date for determination of the amount of such Indebtedness. In addition, the
amount of any Indebtedness which is also a Contingent Obligation shall be
determined as provided in the definition of “Contingent Obligation.”

 

“Indemnified Liabilities” has the meaning specified in Section 11.5.

 

“Indemnified Person” has the meaning specified in Section 11.5.

 

7



--------------------------------------------------------------------------------

“Independent Auditor” has the meaning specified in subsection 7.1(a).

 

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other similar arrangement in respect of its creditors generally or
any substantial portion of its creditors; undertaken under U.S. Federal, state
or foreign law, including the Bankruptcy Code.

 

“Interest Coverage Ratio” means, for any Computation Period, the ratio of (a)
EBITDA for such Computation Period to (b) Consolidated Interest Expense for such
Computation Period.

 

“Interest Payment Date” means (a) as to any Base Rate Tranche, the last day of
each calendar quarter; and (b) as to any Offshore Rate Tranche, the last day of
each Interest Period for such Tranche and, if such Interest Period exceeds three
months, the date which is three months after the first day of such Interest
Period.

 

“Interest Period” means, with respect to any Offshore Rate Group, each period
commencing on the Closing Date, on the date of conversion of such Group to an
Offshore Rate Group or on the last day of the preceding Interest Period for such
Group and ending on the date one, two, three or six months thereafter (or such
other period as may be approved by all Banks) as selected by the Company
pursuant to Section 2.1.3; provided that:

 

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

 

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

 

(c) no Interest Period shall extend beyond the scheduled Maturity Date; and

 

(d) the Company may not select any Interest Period that ends after August 11,
2006 if, after giving effect to such selection, the aggregate principal amount
of all Groups having Interest Periods ending after the such date would exceed
the aggregate principal amount of all Loans scheduled to be outstanding after
giving effect to the payment due on such date pursuant to Section 2.3.

 

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Lending Office” means, as to any Bank, the office or offices of such Bank
specified on Schedule 11.2, or such other office or offices as such Bank may
from time to time notify the Company and the Administrative Agent.

 

8



--------------------------------------------------------------------------------

“Leverage Ratio” means, for any Computation Period, the ratio of (a) Total
Funded Debt as of the last day of such Computation Period to (b) EBITDA for such
Computation Period.

 

“LIBOR” means, for any Interest Period:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate, as published by Reuters (or another commercially
available source providing quotations of LIBOR designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
service or such service shall not be available, the rate per annum equal to the
rate determined by the Administrative Agent to be the offered rate on such other
service that displays an average British Bankers Association Interest Settlement
Rate for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, or

 

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of Bank of America’s
Offshore Rate Tranche to be outstanding during such Interest Period and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 4:00 p.m. (London time) two Business Days prior to the
first day of such Interest Period.

 

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by, conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, and any financing lease having
substantially the same economic effect as any of the foregoing) and any
contingent or other agreement to provide any of the foregoing, but, in any such
case, not including the interest of a lessor under an operating lease.

 

“Loan” means, with respect to any Bank, such Bank’s term loan to the Company
hereunder; and Loans means all of the term loans made hereunder.

 

“Loan Documents” means this Agreement, any Note and the Guaranty.

 

“Loan Party” means the Company and each Guarantor.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

 

9



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Company or the Company and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of the Company to
perform its obligations under any Loan Document; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Company of any of the Loan Documents.

 

“Material Subsidiary” means, at any time, any Subsidiary of the Company the
total assets of which constitute 10% or more of Consolidated Total Assets at
such time.

 

“Maturity Date” means the earlier to occur of (a) February 11, 2008 and (b) the
date on which the Obligations become due and payable pursuant to Section 9.2.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s long term unsecured, senior, non-credit
enhanced debt.

 

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of Section
4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes, is
making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.

 

“Murray Assets” means the assets of Murray, Inc. purchased by the Company
pursuant to the Asset Purchase Agreement dated as of January 25, 2005 by and
among Murray, Inc., Murray Canada Co., Briggs & Stratton Power Products Group,
LLC and Briggs & Stratton Canada Inc.

 

“Note” has the meaning specified in Section 3.2.

 

“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties arising under any Loan Document owing by the Company to any Bank, the
Administrative Agent or any other Indemnified Person, whether direct or indirect
(including those acquired by assignment pursuant to subsection 11.8(a)),
absolute or contingent, due or to become due, now existing or hereafter arising.

 

“Offshore Rate” means, for any Interest Period, the rate of interest per annum
(rounded upward to the next 1/100th of 1%) determined by the Administrative
Agent as follows:

 

Offshore Rate =    

   LIBOR         1.00 - Eurodollar Reserve Percentage.     

 

The Offshore Rate shall be adjusted automatically as to all Offshore Rate
Tranches then outstanding as of the effective date of any change in the
Eurodollar Reserve Percentage.

 

“Offshore Rate Group” means a Group comprised of Offshore Rate Tranches.

 

“Offshore Rate Tranche” has the meaning specified in Section 2.1.2.

 

10



--------------------------------------------------------------------------------

“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation; (b) for any
partnership, the partnership agreement and any other organizational documents of
such partnership; (c) for any limited liability company, the operating
agreement, any membership agreement and any other organizational document of
such limited liability company; and (d) for any other entity, the organizational
documents of such entity.

 

“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Loan Documents.

 

“Participant” has the meaning specified in subsection 11.8(d).

 

“Payment Office” means the address for payments set forth on Schedule 11.2 or
such other address as the Administrative Agent may from time to time specify in
accordance with Section 11.2.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA (other than a Multiemployer Plan) which the Company
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five plan years.

 

“Permitted Liens” has the meaning specified in Section 8.1.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Company sponsors or maintains or to which the Company makes, is
making, or is obligated to make contributions (other than a Multiemployer Plan)
and includes any Pension Plan.

 

“Percentage” means, with respect to any Bank, the percentage specified opposite
such Bank’s name on Schedule 2.1 or in the most recent Assignment and Acceptance
to which such Bank is a party.

 

“Reportable Event” means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

 

11



--------------------------------------------------------------------------------

“Required Banks” means (a) prior to the making of the Loans, Banks that have
more than 50% of the commitments to make Loans hereunder; and (b) thereafter,
Banks holding more than 50% of the aggregate unpaid principal amount of the
Loans; provided that so long as Bank of America and LaSalle Bank National
Association are the only Banks, “Required Banks” shall mean Banks holding 100%
of the aggregate unpaid principal amount of the Loans or 100% of the commitments
to make loans, as applicable.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means the chief executive officer, the president, any vice
president, the chief financial officer or the treasurer of the Company, or any
other officer having substantially the same authority and responsibility.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, and any successor thereto.

 

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Company’s long term unsecured, senior, non-credit enhanced
debt.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Obligations” means, with respect to any Securitization
Transaction, the aggregate investment or claim held at any time by all
purchasers, assignees or transferees of (or of interests in) or holders of
obligations that are supported or secured by accounts receivable, lease
receivables and other rights to payment in connection with such Securitization
Transaction.

 

“Securitization Transaction” means any sale, assignment or other transfer by the
Company or any Subsidiary of accounts receivable, lease receivables or other
payment obligations owing to the Company or such Subsidiary or any interest in
any of the foregoing, together in each case with any collections and other
proceeds thereof, any collection or deposit accounts related thereto, and any
collateral, guaranties or other property or claims in favor of the Company or
such Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables.

 

“Specified Subsidiary” means each Material Subsidiary and each other Subsidiary
that at the relevant time is a Guarantor.

 

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by such Person, or one or more of the Subsidiaries of such Person, or
a combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Company.

 

12



--------------------------------------------------------------------------------

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety
bonds, performance bonds and similar instruments.

 

“Syndication Agent” means LaSalle Bank National Association.

 

“Synthetic Lease Obligations” means obligations under operating leases (as
determined pursuant to Statement of Financial Accounting Standards No. 13) of
properties which are reported for United States income tax purposes as owned by
the Company or a consolidated Subsidiary. The amount of Synthetic Lease
Obligations under any such lease shall be determined in accordance with GAAP as
if such operating lease were a capital lease.

 

“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, fees, withholdings, assessments or similar charges, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Administrative Agent, respectively, taxes imposed on or measured by its net
income by the jurisdiction (or any political subdivision thereof) under the laws
of which such Bank or the Administrative Agent, as the case may be, is organized
or maintains a lending office.

 

“Total Funded Debt” means, at any time, the sum of the current and long-term
indebtedness obligations (other than intercompany indebtedness obligations) for
money borrowed, drawn and unreimbursed letters of credit, drawn and unreimbursed
surety bonds, the amount of mandatory redeemable preferred stock of the Company,
Capital Lease Obligations, Securitization Obligations, Synthetic Lease
Obligations and, without duplication, Contingent Obligations in respect of any
of the foregoing, in each case, of the Company and its Subsidiaries on a
consolidated basis.

 

“Tranche” has the meaning specified in Section 2.1.2.

 

“Type” means the characterization of (a) a Tranche as a Base Rate Tranche or an
Offshore Rate Tranche or (b) a Group as a Base Rate Group or an Offshore Rate
Group.

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

 

“United States” and “U.S.” each means the United States of America.

 

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than, in the case
of a corporation, directors’ qualifying shares required by law) 100% of the
capital stock, partnership interests, membership interests or other equity
interests is, at the time as of which any determination is being made, owned,
beneficially and of record, by the Company, or by one or more of the other
Wholly-Owned Subsidiaries, or both.

 

13



--------------------------------------------------------------------------------

1.2 Other Interpretive Provisions.

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c) (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

 

(ii) The term “including” is not limiting and means “including without
limitation.”

 

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

(e) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

(f) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the Company
and the other parties, and are the products of all parties. Accordingly, it
shall not be construed against the Banks or the Administrative Agent merely
because of the Administrative Agent’s or Banks’ involvement in their
preparation.

 

(h) Unless otherwise specified, any reference to a particular time of day shall
mean such time in Chicago, Illinois.

 

1.3 Accounting Principles.

 

(a) Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied. If any financial statements prepared by or on behalf of
the Company apply accounting principles other than GAAP (including as a result
of any event described in subsection 1.3(b)), the compliance certificate

 

14



--------------------------------------------------------------------------------

accompanying such financial statements shall include information in reasonable
detail reconciling such financial statements to GAAP to the extent relevant to
the calculations set forth in such compliance certificate.

 

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth herein and the Company or the Required
Banks shall so request, the Administrative Agent, the Banks and the Company
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Banks); provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP as in effect
prior to such change.

 

(c) References herein to “fiscal year” and “fiscal quarter” refer to such fiscal
periods of the Company.

 

SECTION 2

 

THE LOANS

 

2.1 Term Loans.

 

2.1.1 Commitment to Make Loans. Subject to the terms and conditions of this
Agreement, each Bank, severally and for itself alone, agrees to make a term loan
to the Company on the Closing Date in an amount equal to such Bank’s Percentage
of $125,000,000.

 

2.1.2 Tranches and Groups of Loans. Each Bank’s Loan may be divided into
tranches (each a “Tranche”) that bear interest based upon the Base Rate (a “Base
Rate Tranche”) or the Offshore Rate for a particular Interest Period (an
“Offshore Rate Tranche”). Tranches of the same Type and, in the case of Offshore
Rate Tranches, having the same Interest Period are sometimes called “Groups”.
Multiple Groups may be outstanding at the same time; provided that (a) not more
than three Offshore Rate Groups shall be in effect at any time; (b) the
aggregate principal amount of each Group shall be at least $5,000,000 or a
higher integral multiple of $1,000,000; and (c) each Bank shall have a pro rata
share (according to its Percentage) of each Group.

 

2.1.3 Selection of Interest Periods. (a) The Company shall give written notice
to the Administrative Agent (which shall promptly notify each Bank) of its
selection of the Type and amount of each initial Group no later than 10:00 A.M.
on the Closing Date or, if any initial Group is to be an Offshore Rate Group, on
the third Business Day prior to the Closing Date. Thereafter, the Company may,
upon notice to the Administrative Agent in accordance with clause (b) below, (i)
elect, as of any Business Day, to convert all or any portion of any outstanding
Offshore Rate Group to a Base Rate Group, or vice versa or (ii) elect, as of the
last day of the applicable Interest Period, to continue all or any portion of
any Offshore Rate Group having an Interest Period expiring on such day for a new
Interest Period.

 

(b) The Company shall give written or telephonic (followed promptly by written
confirmation thereof) notice to the Administrative Agent of each proposed
conversion or continuation not later than (i) in the case of conversion into a
Base Rate Group, 10:00 A.M. on

 

15



--------------------------------------------------------------------------------

the proposed date of such conversion; and (ii) in the case of a conversion into
or continuation of an Offshore Rate Group, 10:00 A.M. at least three Business
Days prior to the proposed date of such conversion or continuation. Each such
notice shall specify (A) the proposed date of conversion or continuation; (B)
the Group (or, subject to subsection 2.1.2(b), the relevant portion thereof) to
be converted or continued; (C) the Type of Group resulting from the proposed
conversion or continuation; and (D) in the case of conversion into, or
continuation of, an Offshore Rate Group, the duration of the requested Interest
Period therefor.

 

(c) If the Company fails to give timely notice of the continuation of an
Offshore Rate Group, then such Group shall convert to a Base Rate Group on the
last day of the applicable Interest Period therefor.

 

(d) Unless the Required Banks otherwise consent, during the existence of a
Default or an Event of Default, the Company may not elect to convert any Base
Rate Group into an Offshore Rate Group or to continue any Offshore Rate Group
for a new Interest Period.

 

2.2 Prepayments.

 

(a) The Company may, at any time or from time to time, upon irrevocable notice
to the Administrative Agent as described below, voluntarily prepay the Loans in
whole or in part, in an aggregate amount of $5,000,000 or any higher integral
multiple of $1,000,000. The Company shall deliver a notice of voluntary
prepayment in accordance with Section 11.2 to be received by the Administrative
Agent not later than 10:30 a.m. (a) in the case of prepayment of an Offshore
Rate Tranche, at least two Business Days in advance of the prepayment date; and
(b) in the case of prepayment of a Base Rate Tranche, on the prepayment date. In
addition to the information required by subsection 2.2(b), each such notice
shall specify the installment of the Loans to which such prepayment is to be
applied (and, in the absence of such specification, such prepayment shall be
applied to the Loans in the inverse order of the maturity of such installments).
Amounts prepaid may not be reborrowed.

 

(b) The Company shall specify, in each notice of voluntary prepayment pursuant
to subsection 2.2(a), the date and amount of such prepayment and the Groups (or
portions thereof) to be prepaid. No such notice shall be revocable by the
Company. The Administrative Agent will promptly notify each Bank of any notice
of prepayment and of such Bank’s Percentage of such prepayment. Each prepayment
of all or any portion of an Offshore Rate Group shall be accompanied by accrued
interest to the date of prepayment on the amount prepaid and any amounts
required to be paid pursuant to Section 4.4 as a result of such prepayment.

 

2.3 Repayment. The Company shall repay the Loans in two installments as follows:
(a) $40,000,000 on the eighteen month anniversary of the Closing Date; and (b)
the aggregate principal amount of all remaining Loans on the Maturity Date.

 

2.4 Interest.

 

(a) Each Loan shall bear interest on the outstanding principal amount thereof at
a rate per annum equal to (i) in the case of any Base Rate Tranche of such Loan,
the Base Rate; and (ii) in the case of any Offshore Rate Tranche of such Loan,
the sum of the Offshore Rate for each applicable Interest Period for such
Tranche plus the Applicable Margin.

 

16



--------------------------------------------------------------------------------

(b) Interest on each Loan (or the relevant portion thereof if the Loans are
divided into Tranches) shall be paid in arrears on each Interest Payment Date
and on the Maturity Date. Interest shall also be paid on the date of any payment
or prepayment under Section 2.2, for the portion of the Loans so prepaid, and
upon payment (including prepayment) in full thereof and, during the existence of
any Event of Default, interest shall also be paid on demand of the
Administrative Agent at the request or with the consent of the Required Banks.

 

(c) Notwithstanding subsection 2.4(a) and Section 4.5, while any Event of
Default exists, for the period commencing after the Company’s receipt of notice
from the Administrative Agent at the request, or with the consent, of the
Required Banks or after acceleration, the Company shall pay interest (after as
well as before entry of judgment thereon to the extent permitted by law) on the
principal amount of all outstanding Loans (or the relevant portions thereof)
and, to the extent permitted by applicable law, all other Obligations, at a rate
per annum which is determined by adding 2% per annum to the otherwise applicable
interest rate for such Loans (or the relevant portions thereof) or, in the case
of other Obligations, at a rate per annum equal to the Base Rate plus 2%;
provided that, on and after the expiration of any Interest Period applicable to
any Offshore Rate Tranche outstanding on the date of occurrence of such Event of
Default for the period commencing after the Company’s receipt of notice from the
Administrative Agent at the request, or with the consent, of the Required Banks
or acceleration, the principal amount of such Loan shall, during the
continuation of such Event of Default or after acceleration, bear interest at a
rate per annum equal to the Base Rate plus 2%.

 

(d) Anything herein to the contrary notwithstanding, the Obligations of the
Company to any Bank hereunder shall be subject to the limitation that payments
of interest shall not be required for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by such Bank would be contrary to the provisions of any
law applicable to such Bank limiting the highest rate of interest that may be
lawfully contracted for, charged or received by such Bank, and in such event the
Company shall pay such Bank interest at the highest rate permitted by applicable
law.

 

(e) All computations of interest on Base Rate Tranches when the Base Rate is
determined by reference to Bank of America’s “prime rate” shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of interest shall be made on the basis of a year of 360
days and actual days elapsed (which results in more interest being paid than if
computed on the basis of a year of 365 or 366 days). Interest shall accrue from
the first day of each relevant period to the last day of such period.

 

2.5 Fees. The Company shall pay fees to the Arranger, the Administrative Agent
and the Syndication Agent, in each case for such Person’s own account, as agreed
among the Company and the applicable Person from time to time.

 

2.6 Payments by the Company.

 

(a) All payments to be made by the Company shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Company shall be made to the Administrative Agent for the
account of the Banks at the Payment Office. Such payments shall be made in
immediately available funds no later than 12:00 noon

 

17



--------------------------------------------------------------------------------

on the date specified herein. The Administrative Agent will promptly distribute
to each Bank its Percentage (or other applicable share as expressly provided
herein) of such principal, interest, fees or other amounts, in like funds as
received. Any payment which is received by the Administrative Agent later than
12:00 noon shall be deemed to have been received on the following Business Day
and any applicable interest or fee shall continue to accrue.

 

(b) Whenever any payment is due on a day other than a Business Day, such payment
shall be made on the following Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.

 

(c) Unless the Administrative Agent receives notice from the Company prior to
the date on which any payment is due to the Banks that the Company will not make
such payment in full as and when required, the Administrative Agent may assume
that the Company has made such payment in full to the Administrative Agent on
such date in immediately available funds and the Administrative Agent may (but
shall not be so required), in reliance upon such assumption, distribute to each
Bank on such due date an amount equal to the amount then due such Bank. If and
to the extent the Company has not made such payment in full to the
Administrative Agent, each Bank shall repay to the Administrative Agent on
demand such amount distributed to such Bank, together with interest thereon at
the Federal Funds Rate.

 

2.7 Sharing of Payments, Etc. If, other than as expressly provided elsewhere
herein, any Bank shall obtain on account of its Loan any payment (whether
voluntary, involuntary, through the exercise of any right of set-off or
otherwise) in excess of its Percentage (or other share contemplated hereunder)
of payments to all Banks on account of all Loans, such Bank shall immediately
(a) notify the Administrative Agent of such fact and (b) purchase from the other
Banks such participations in their Loans as shall be necessary to cause such
purchasing Bank to share the excess payment pro rata with each of them; provided
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Bank, such purchases shall to that extent be rescinded and each
other Bank shall repay to the purchasing Bank the purchase price paid therefor,
together with an amount equal to such paying Bank’s ratable share (according to
the proportion of (i) the amount of such paying Bank’s required repayment to
(ii) the total amount so recovered from the purchasing Bank) of any interest or
other amount paid or payable by the purchasing Bank in respect of the total
amount so recovered. The Company agrees that any Bank so purchasing a
participation from another Bank may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 11.10) with respect to such participation as fully as if such Bank
were the direct creditor of the Company in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
2.7 and will in each case notify the Banks following any such purchases or
repayments.

 

SECTION 3

 

EVIDENCE OF LOANS

 

3.1 Loan Accounts. The Loan made by each Bank shall be evidenced by one or more
loan accounts or records maintained by such Bank in the ordinary course of
business. The loan

 

18



--------------------------------------------------------------------------------

accounts or records maintained by the Administrative Agent and each Bank shall
be prima facie evidence of the amount of the Loans made by the Banks to the
Company and the interest and payments thereon. Any failure so to record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Company hereunder to pay any amount owing with respect to the Loans.

 

3.2 Notes. Upon the request of any Bank made through the Administrative Agent,
the Loan made by such Bank may be evidenced by a note in substantially the form
of Exhibit A (each a “Note”), instead of or in addition to loan accounts. Each
such Bank shall endorse on the schedules annexed to its Note the amount of its
Loan and the amount of each payment of principal made by the Company with
respect thereto. Each such Bank is irrevocably authorized by the Company to
endorse its Note and each Bank’s record shall be deemed prima facie correct;
provided that the failure of a Bank to make, or an error in making, a notation
thereon with respect to any Loan shall not limit or otherwise affect the
obligations of the Company hereunder or under such Note to pay the principal of
and interest on such Loan.

 

SECTION 4

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

4.1 Taxes.

 

(a) Any and all payments by the Company to each Bank or the Administrative Agent
under this Agreement and any other Loan Document shall be made free and clear
of, and without deduction or withholding for, any Taxes. In addition, the
Company shall pay all Other Taxes.

 

(b) If the Company shall be required by law to deduct or withhold any Taxes,
Other Taxes or Further Taxes from or in respect of any sum payable hereunder to
any Bank or the Administrative Agent, then:

 

(i) the sum payable shall be increased as necessary so that, after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 4.1), such Bank or the
Administrative Agent, as the case may be, receives and retains an amount equal
to the sum it would have received and retained had no such deductions or
withholdings been made;

 

(ii) the Company shall make such deductions and withholdings;

 

(iii) the Company shall pay the full amount deducted or withheld to the relevant
taxing authority or other authority in accordance with applicable law; and

 

(iv) the Company shall also pay to each Bank or the Administrative Agent for the
account of such Bank, at the time interest is paid, Further Taxes in the amount
that the respective Bank specifies as necessary to preserve the after-tax yield
such Bank would have received if such Taxes, Other Taxes or Further Taxes had
not been imposed.

 

(c) The Company agrees to indemnify and hold harmless each Bank and the
Administrative Agent for the full amount of (i) Taxes, (ii) Other Taxes, and
(iii) Further Taxes in

 

19



--------------------------------------------------------------------------------

the amount that the respective Bank specifies as necessary to preserve the
after-tax yield such Bank would have received if such Taxes, Other Taxes or
Further Taxes had not been imposed, and any liability (including penalties,
interest, additions to tax and expenses) arising therefrom or with respect
thereto, whether or not such Taxes, Other Taxes or Further Taxes were correctly
or legally asserted. Payment under this subsection (c) shall be made within 30
days after the date the applicable Bank or the Administrative Agent makes
written demand therefor.

 

(d) Within 30 days after the date of any payment by the Company of Taxes, Other
Taxes or Further Taxes, the Company shall furnish to each Bank or the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment satisfactory to such Bank or the
Administrative Agent.

 

(e) If the Company is required to pay any amount to any Bank or the
Administrative Agent pursuant to subsection 4.1(b) or (c), then such Bank shall
use reasonable efforts (consistent with legal and regulatory restrictions) to
change the jurisdiction of its Lending Office so as to eliminate any such
additional payment by the Company which may thereafter accrue, if such change in
the sole judgment of such Bank is not otherwise disadvantageous to such Bank.

 

4.2 Illegality. If any change in (including the adoption of any new) applicable
laws or regulations, or any change in the interpretation of applicable laws or
regulations by any governmental or other regulatory body charged with the
administration thereof, should make it (or in the good faith judgment of any
Bank cause a substantial question as to whether it is) unlawful for any Bank to
make, maintain or fund a Tranche of its Loan at the Offshore Rate, then (a) such
Bank shall promptly notify the Company and the Administrative Agent and (b)
beginning on the last day of each current Interest Period (or on such earlier
date as may be required by the relevant law, regulation or interpretation) and
continuing for so long as such circumstances remain in effect, such Tranche
shall (subject to subsection 2.4(c)) bear interest at the Base Rate.

 

4.3 Increased Costs and Reduction of Return.

 

(a) If any Bank determines that, due to either (i) the introduction of or any
change (other than any change by way of imposition of or increase in reserve
requirements included in the calculation of the Offshore Rate) in the
interpretation of any law or regulation after the date of this Agreement or (ii)
the compliance by that Bank with any guideline or request from any central Bank
or other Governmental Authority (whether or not having the force of law) after
the date of this Agreement, there shall be any increase in the cost to such Bank
of agreeing to make or making, funding or maintaining its Loan (or any Tranche
thereof), then the Company shall be liable for, and shall from time to time,
within 10 days after demand in compliance with Section 4.6 (with a copy of such
demand to be sent to the Administrative Agent), pay to the Administrative Agent
for the account of such Bank, additional amounts as are sufficient to compensate
such Bank for such increased costs.

 

(b) If any Bank shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation, (iii)
any change in the interpretation or administration of any Capital Adequacy
Regulation by any central Bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv)

 

20



--------------------------------------------------------------------------------

compliance by such Bank (or its Lending Office) or any corporation controlling
such Bank with any Capital Adequacy Regulation, in any such case, after the date
of this Agreement affects or would affect the amount of capital required or
expected to be maintained by such Bank or any corporation controlling such Bank
and (taking into consideration such Bank’s or such corporation’s policies with
respect to capital adequacy and such Bank’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Loan (or, prior to the Closing Date, its commitment to make its Loan), then,
within 10 days after demand in compliance with Section 4.6 of such Bank to the
Company through the Administrative Agent, the Company shall pay to such Bank,
from time to time as specified by such Bank, additional amounts sufficient to
compensate such Bank for such increase.

 

4.4 Funding Losses. The Company shall reimburse each Bank and hold each Bank
harmless from any loss or expense which such Bank may sustain or incur as a
consequence of: (a) the failure of the Company to make on a timely basis any
payment of principal of any Offshore Rate Tranche; (b) the failure of the
Company to make any prepayment of any Offshore Rate Tranche in accordance with
Section 2.2; or (c) the prepayment or other payment (including after
acceleration thereof) of a Offshore Rate Tranche on a day that is not the last
day of the relevant Interest Period. For purposes of calculating amounts payable
by the Company to the Banks under this Section 4.4 and under subsection 4.3(a),
each Offshore Rate Tranche maintained by a Bank (and each related reserve,
special deposit or similar requirement) shall be conclusively deemed to have
been funded at the LIBOR used in determining the Offshore Rate for such Tranche
by a matching deposit or other borrowing in the interbank market for a
comparable amount and for a comparable period, whether or not such Tranche is in
fact so funded.

 

4.5 Inability to Determine Rates. If the Administrative Agent determines that
for any reason adequate and reasonable means do not exist for determining the
Offshore Rate for any requested Interest Period, or that the Offshore Rate for
any requested Interest Period does not adequately and fairly reflect the cost to
the Banks of funding such their Offshore Rate Tranches, the Administrative Agent
will promptly so notify the Company and each Bank thereof and, so long as such
circumstances shall continue, the relevant Group shall bear interest at the Base
Rate.

 

4.6 Certificates of Banks. Any Bank or Participant claiming reimbursement or
compensation under this Section 4 shall deliver to the Company (with a copy to
the Administrative Agent) a certificate setting forth in reasonable detail the
basis for, and a calculation of, the amount payable to such Bank or Participant
hereunder and such certificate shall be conclusive and binding on the Company in
the absence of manifest error. In determining such amount, the Administrative
Agent or such Bank or Participant may use any reasonable averaging and
attribution methods. Notwithstanding anything to the contrary contained in this
Agreement, no amounts shall be payable by the Company pursuant to Section 4.3 or
4.4 with respect to any period commencing more than 180 days before the delivery
of the certificate contemplated by this Section 4.6 unless such amounts are
claimed as a result of the retroactive effect of any newly enacted or adopted
law, rule or regulation and such certificate is delivered within 180 days after
such enactment or adoption.

 

4.7 Substitution of Banks. Upon the receipt by the Company from any Bank (an
“Affected Bank”) of a claim for compensation under Section 4.1 or 4.3 or a
notice of the type

 

21



--------------------------------------------------------------------------------

described in Section 4.2, the Company may: (i) request one or more of the other
Banks to acquire all or part of such Affected Bank’s Loan; and/or (ii) designate
a replacement bank or financial institution satisfactory to the Company to
acquire and assume all or part of such Affected Bank’s Loan (a “Replacement
Bank”). Any such designation of a Replacement Bank under clause (ii) shall be
subject to the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld or delayed), and any such substitution shall
in any event be effective upon satisfaction of the conditions set forth in
Section 11.8.

 

4.8 Survival. The agreements and obligations of the Company in this Section 4
shall survive the payment of all other Obligations.

 

SECTION 5

 

CONDITIONS PRECEDENT

 

5.1 Conditions Precedent. The obligation of each Bank to make its Loan is
subject to the condition that (i) no Default or Event of Default shall exist or
would result from the making of the Loans; (ii) each of the representations and
warranties set forth in Section 6 shall be true and correct; and (iii) the
Administrative Agent shall have received on or before the Closing Date all of
the following, in form and substance reasonably satisfactory to the
Administrative Agent, and (except for any Note) in sufficient copies for each
Bank.

 

5.1.1 Notes. All Notes requested by Banks pursuant to Section 3.2.

 

5.1.2 Resolutions; Incumbency. A certificate of the Secretary or an Assistant
Secretary of the Company and each Guarantor certifying (i) resolutions of the
board of directors or equivalent governing body of such entity authorizing the
execution and delivery by such entity of the Loan Documents to which it is a
party; and (ii) the names and true signatures of the officers of such entity
authorized to execute and deliver the Loan Documents to which such entity is a
party.

 

5.1.3 Organization Documents; Good Standing. The Organization Documents of the
Company and each Guarantor as in effect on the Closing Date, certified by the
Secretary or Assistant Secretary of the Company and each Guarantor as of such
date; and a good standing certificate (or the equivalent) as of a recent date
for Company and each Guarantor from the Secretary of State (or comparable
officer) of the jurisdiction of its organization.

 

5.1.4 Guaranty. A counterpart of the Guaranty signed by sufficient Subsidiaries
to satisfy the requirements of Section 7.13.

 

5.1.5 Legal Opinions. An opinion of each of (i) Foley & Lardner LLP, counsel to
the Loan Parties, substantially in the form of Exhibit D-1, and (ii) Patty Hanz,
Esq., associate general counsel of the Company, substantially in the form of
Exhibit D-2, addressed to the Administrative Agent and the Banks.

 

5.1.6 Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees to the extent due and payable on the Closing Date.

 

22



--------------------------------------------------------------------------------

5.1.7 Certificate. A certificate signed by a Responsible Officer on behalf of
the Company, dated as of the Closing Date, stating that: (i) the representations
and warranties contained in Section 6 are true and correct on and as of such
date, as though made on and as of such date; (ii) no Default or Event of Default
exists or would result after giving effect to the Loans; and (iii) no event or
circumstance has occurred since June 27, 2004 that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

5.1.8 Compliance Certificate. A Compliance Certificate (with calculations of
covenants as of December 26, 2004.

 

5.1.9 Bankruptcy Court Approval. An order issued by the United States Bankruptcy
Court for the Middle District of Tennessee under Section 363 of the Bankruptcy
Code approving the purchase by the Company of the Murray Assets.

 

5.1.10 Other Documents. Such other approvals, opinions, documents or materials
as the Administrative Agent or any Bank may reasonably request.

 

SECTION 6

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Administrative Agent and each Bank on
the Closing Date that:

 

6.1 Existence and Power. The Company and each of its Specified Subsidiaries:

 

(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization;

 

(b) has the power and authority and all governmental licenses, authorizations,
consents and approvals (i) to own its assets, carry on its business and (ii) in
the case of the Company, to execute, deliver, and perform its obligations under
the Loan Documents to which it is a party;

 

(c) is duly qualified as a foreign entity and is licensed and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification or license,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

 

(d) is in compliance in all material respects with all Requirements of Law;

 

except, in the case of clauses (b)(i), (c) and (d), where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.2 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is a party have been duly
authorized by all necessary organizational action, and do not and will not:

 

(a) contravene the terms of the Organization Documents of such Loan Party;

 

23



--------------------------------------------------------------------------------

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any material Contractual Obligation
to which the Company or any of its Subsidiaries is a party or any order,
injunction, writ or decree of any Governmental Authority to which the Company or
any of its Subsidiaries or its property is subject; or

 

(c) violate any Requirement of Law applicable to the Company or any of its
Subsidiaries.

 

6.3 Governmental Authorization. No material approval, consent, exemption,
authorization, or other action by, or material notice to, or material filing
with, any Governmental Authority is necessary or required to be made by the
Company or any Guarantor in connection with the execution, delivery or
performance by, or enforcement against, the Company or any Guarantor of any Loan
Document to which it is a party (other than customary post-closing filings with
the SEC).

 

6.4 Binding Effect. Each Loan Document to which any Loan Party is a party
constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

6.5 Litigation. To the best of the Company’s knowledge, no litigation (including
derivative actions), arbitration proceedings or governmental or regulatory
proceedings are pending or threatened against the Company or any of its
Subsidiaries that is reasonably likely to be adversely determined and, if so
determined, would be reasonably likely to have a Material Adverse Effect, except
as set forth in Schedule 6.5. Other than any liability incident to such
litigation or proceedings, the Company does not have any material contingent
liabilities not provided for or disclosed in the financial statements referred
to in subsection 6.10(a) which could reasonably be expected to have a Material
Adverse Effect.

 

6.6 ERISA Compliance. Except as specifically disclosed in Schedule 6.6:

 

(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other federal or state law except where the failure to be in compliance
could not reasonably be expected to have a Material Adverse Effect. Each Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS and, to the best knowledge of the
Company, nothing has occurred which would cause the loss of such qualification.
The Company and each ERISA Affiliate has made all required contributions to any
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect. There has been

 

24



--------------------------------------------------------------------------------

no prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any material Unfunded Pension Liability; (iii) neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither the Company nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any material liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in any material
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Company nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

 

6.7 Use of Proceeds; Margin Regulations. The proceeds of the Loans will be used
solely for the purposes set forth in and permitted by Section 7.12. Neither the
Company nor any Subsidiary is generally engaged in the business of purchasing or
selling Margin Stock or extending credit for the purpose of purchasing or
carrying Margin Stock.

 

6.8 Title to Properties. The Company and each Specified Subsidiaries have good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. As of
the Closing Date, the property of the Company and its Specified Subsidiaries is
subject to no Liens, other than Permitted Liens.

 

6.9 Taxes. The Company and its Subsidiaries have filed all Federal income and
other material tax returns and reports required to be filed, and have paid all
Federal income and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Company or any Subsidiary that would, if made, have a Material Adverse
Effect.

 

6.10 Financial Condition.

 

(a) The (i) audited consolidated financial statements of the Company and its
Subsidiaries for the fiscal year ended June 27, 2004 and (ii) unaudited
consolidated financial statements of the Company and its Subsidiaries for the
fiscal quarter ended December 26, 2004, in each case together with the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the period ended on such date, (x) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and, in the case of the unaudited quarterly
financial statements, except for the absence of footnotes and subject to audit
and normal year-end adjustments; and (y) fairly present the financial condition
of the Company and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

 

25



--------------------------------------------------------------------------------

(b) Since June 27, 2004, there has been no Material Adverse Effect.

 

6.11 Environmental Matters. The Company conducts in the ordinary course of
business a review of the effect of existing Environmental Laws and existing
Environmental Claims on its business, operations and properties, and as a result
thereof the Company has reasonably concluded that, except as specifically
disclosed in Schedule 6.11, such Environmental Laws and Environmental Claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

6.12 Regulated Entities. None of the Company, any Person controlling the
Company, or any Subsidiary, is an “Investment Company” within the meaning of the
Investment Company Act of 1940. The Company is not subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, any state public utilities code, or any other Federal
or state statute or regulation limiting its ability to incur Indebtedness.

 

6.13 Copyrights, Patents, Trademarks and Licenses, etc. The Company or its
Specified Subsidiaries own or are licensed or otherwise have the right to use
all of the patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are reasonably
necessary for the operation of their respective businesses, without known
conflict with the rights of any other Person. To the best knowledge of the
Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Specified Subsidiary infringes upon any rights
held by any other Person. Except as specifically disclosed in Schedule 6.13, no
claim or litigation regarding any of the foregoing is pending or threatened, and
no patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Company,
proposed, which, in either case, could reasonably be expected to have a Material
Adverse Effect.

 

6.14 Subsidiaries. As of the date of this Agreement, the Company has no
Subsidiaries other than those specifically disclosed in part (a) of Schedule
6.14. The Company has no Material Subsidiaries or Specified Subsidiaries other
than those specifically disclosed in part (b) of Schedule 6.14 or as disclosed
pursuant to subsection 7.2(d) (including their jurisdictions of organization).
As of the date of this Agreement, the Company has no equity investments in any
other corporation or entity other than those specifically disclosed in part (c)
of Schedule 6.14.

 

6.15 Insurance. The properties of the Company and its Specified Subsidiaries are
insured in all material respects in accordance with Section 7.6.

 

6.16 Full Disclosure. None of the representations or warranties made by the
Company in the Loan Documents as of the date such representations and warranties
are made or deemed made, and none of the statements contained in any exhibit,
report, statement or certificate furnished by or on behalf of the Company or any
Subsidiary in connection with the Loan Documents (including statements
concerning the Company and its Subsidiaries in the offering and disclosure
materials delivered by or on behalf of the Company to the Banks prior to the
Closing Date), contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the

 

26



--------------------------------------------------------------------------------

circumstances under which they are made, not misleading as of the time when made
or delivered (it being understood that any projections and forecasts provided by
the Company or any Subsidiary are based on good faith estimates and assumptions
believed by the Company or such Subsidiary to be reasonable as of the date of
the applicable projections or forecasts and that actual results during the
periods covered by any such projections and forecasts may differ from projected
or forecasted results).

 

SECTION 7

 

AFFIRMATIVE COVENANTS

 

So long as any Loan or other Obligation shall remain unpaid, unless the Required
Banks waive compliance in writing:

 

7.1 Financial Statements. The Company shall deliver to the Administrative Agent
(which shall promptly make available to each Bank):

 

(a) as soon as available (but not later than 10 days after the date normally
required to be filed with the SEC) after the end of each fiscal year (commencing
with fiscal year ending July 3, 2005), a copy of the audited consolidated
balance sheet of the Company and its Subsidiaries as at the end of such year and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, and accompanied by the opinion of
Deloitte & Touche LLP or another nationally-recognized independent public
accounting firm (“Independent Auditor”) which report shall state that such
consolidated financial statements present fairly the financial position for the
periods indicated in conformity with GAAP applied on a consistent basis. Such
opinion shall not be qualified or limited, in either case, because of a
restricted or limited examination by the Independent Auditor of any material
portion of the Company’s or any Subsidiary’s records; and

 

(b) as soon as available (but not later than five days after the date normally
required to be filed with the SEC) after the end of each of the first three
fiscal quarters of each fiscal year (commencing with the fiscal quarter ending
March 27, 2005), a copy of the unaudited consolidated balance sheet of the
Company and its Subsidiaries as of the end of such quarter and the related
consolidated statements of income, shareholders’ equity and cash flows for the
period commencing on the first day and ending on the last day of such quarter,
and certified by a Responsible Officer as fairly presenting, in accordance with
GAAP (subject to ordinary, good faith year-end audit adjustments and the absence
of notes thereto), the financial position and the results of operations of the
Company and the Subsidiaries.

 

7.2 Certificates; Other Information. The Company shall furnish to the
Administrative Agent (which shall promptly make available to each Bank):

 

(a) concurrently with the delivery of the financial statements referred to in
subsection 7.1(a), a certificate of the Independent Auditor stating that in
making the examination necessary therefor no knowledge was obtained of any
Default or Event of Default with respect to Sections 8.1, 8.5, 8.7, 8.10, 8.11,
8.12, 8.13 and 8.14, except as specified in such certificate;

 

27



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
subsections 7.1(a) and (b), a Compliance Certificate executed by a Responsible
Officer;

 

(c) promptly, but not later than five days after the date of filing with the
SEC, copies of all financial statements and reports that the Company sends to
its shareholders, and copies of all financial statements and regular, periodical
or special reports (including Forms 10-K, 10-Q (in each case excluding exhibits
and schedules thereto unless requested by the Administrative Agent or a Bank)
and 8-K) that the Company or any Subsidiary may make to, or file with, the SEC;

 

(d) promptly after the creation or acquisition of any Material Subsidiary, the
name of such Material Subsidiary, a description of its business, its net worth
and the value of its assets; and

 

(e) promptly, such additional information regarding the business, financial or
organizational affairs of the Company or any Subsidiary as the Administrative
Agent, at the request of any Bank, may from time to time request.

 

Documents required to be delivered pursuant to Section 7.1 or subsection 7.2(a),
(b) or (c) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company website on the Internet at
the website address listed on Schedule 11.2; or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which the Banks and the Administrative Agent have access (whether a commercial,
third-party website or sponsored by the Administrative Agent); provided that:
(i) the Company shall promptly deliver paper copies of any such documents
specifically requested by the Administrative Agent (and the Administrative Agent
shall forward paper copies thereof to any Bank upon request) and (ii) the
Company shall notify (which may be by facsimile or electronic mail) the
Administrative Agent (which shall notify each Bank) of the posting of any such
document and, promptly upon request by the Administrative Agent, provide to the
Administrative Agent by electronic mail an electronic version (i.e., a soft
copy) of any such document specifically requested by the Administrative Agent.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide a paper copy of each Compliance Certificate required by
subsection 7.2(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Bank shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

7.3 Notices. The Company shall promptly notify the Administrative Agent (which
shall promptly notify each Bank):

 

(a) upon any Responsible Officer becoming aware of the occurrence of any Default
or Event of Default;

 

(b) upon any Responsible Officer becoming aware of any matter (including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Company or any

 

28



--------------------------------------------------------------------------------

Specified Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Specified Subsidiary, including pursuant
to any applicable Environmental Laws) that has resulted or could reasonably be
expected to result in a Material Adverse Effect;

 

(c) upon any Responsible Officer becoming aware of the occurrence of any ERISA
Event (but in no event more than 10 days after such ERISA Event), and deliver to
the Administrative Agent and each Bank a copy of any notice with respect to such
ERISA Event that is filed with a Governmental Authority and any notice delivered
by a Governmental Authority to the Company or any ERISA Affiliate with respect
to such ERISA Event; and

 

(d) promptly after the president, chief financial officer, chief executive
officer, treasurer or general counsel of the Company obtains knowledge thereof,
notice of any change in the S&P Rating or the Moody’s Rating.

 

Each notice under this Section 7.3 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Company or any affected Subsidiary proposes
to take with respect thereto and at what time. Each notice under subsection
7.3(a) shall describe the provisions of this Agreement or other Loan Document
that have been breached or violated.

 

7.4 Preservation of Existence, Etc. The Company shall, and shall cause each
Specified Subsidiary to:

 

(a) preserve and maintain in full force and effect its existence and good
standing under the laws of its state or jurisdiction of organization except as
otherwise permitted by this Agreement;

 

(b) preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business except in connection with
transactions permitted by Section 8.3 and sales of assets permitted by Section
8.2 and except for any of the foregoing the expiration or termination of which
could not reasonably be expected to have a Material Adverse Effect;

 

(c) use reasonable efforts, in the ordinary course of business, to preserve its
business organization and goodwill; and

 

(d) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

7.5 Maintenance of Property. The Company shall maintain, and shall cause each
Subsidiary to maintain, and preserve all its material property which is used in
its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to so maintain or preserve could not
reasonably be expected to have a Material Adverse Effect.

 

29



--------------------------------------------------------------------------------

7.6 Insurance. The Company shall maintain, and shall cause each Specified
Subsidiary to maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons; provided that the
Company and its Specified Subsidiaries may self-insure against such risks and in
such amounts as is usually self-insured by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Company and its Specified Subsidiaries operate.

 

7.7 Payment of Taxes. The Company shall, and shall cause each Specified
Subsidiary to, pay and discharge as the same shall become due and payable, all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings and adequate reserves in accordance with GAAP are
being maintained by the Company or such Specified Subsidiary.

 

7.8 Compliance with Laws. The Company shall comply, and shall cause each
Subsidiary to comply, with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business, except where the failure to so
comply could not reasonably be expected to cause a Material Adverse Effect.

 

7.9 Compliance with ERISA. The Company shall, and shall cause each of its ERISA
Affiliates to: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code.

 

7.10 Inspection of Property and Books and Records. The Company shall maintain
and shall cause each Subsidiary to maintain proper books of record and account,
in which full, true and correct entries sufficient to prepare financial
statements in conformity with GAAP, or applicable accounting procedures related
to Foreign Subsidiaries, consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Company and
such Subsidiary. The Company shall permit, and shall cause each Specified
Subsidiary to permit, representatives and independent contractors of the
Administrative Agent and representatives of any Bank to visit and inspect any of
their respective properties, to examine their respective organizational,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss their respective affairs, finances and accounts with their
respective directors, officers, and, in the presence of the Company if the
Company shall so request, independent public accountants, all at the expense of
such Bank or, if applicable, the Administrative Agent (or at the expense of the
Company if (a) an Event of Default exists or (b) in the case of the
Administrative Agent, the Required Banks have requested such visit, inspection,
examination, copying or discussion) and at such reasonable times during normal
business hours, upon reasonable advance notice to the Company and on only one
occasion during any fiscal year; provided that when an Event of Default exists,
the Administrative Agent or any Bank may do any of the foregoing at the expense
of the Company at any time during normal business hours, as often as may be
reasonably desired and without advance notice.

 

30



--------------------------------------------------------------------------------

7.11 Environmental Laws. The Company shall, and shall cause each Subsidiary to,
conduct its operations and keep and maintain its property in compliance with all
Environmental Laws, except where the failure to do so or to so comply could not
reasonably be expected to have a Material Adverse Effect.

 

7.12 Use of Proceeds. The Company shall (a) use the proceeds of the Loans for
working capital, capital expenditures, commercial paper back-up and other lawful
corporate purposes (including the purchase of the Murray Assets) and (b) not
permit Margin Stock to constitute 25% or more of the value of the assets of the
Company and its Subsidiaries which are subject to any limitation on sale or
pledge, or any similar restriction, hereunder.

 

7.13 Guaranty. The Company shall cause each Domestic Subsidiary that is a
Material Subsidiary to at all times guaranty the Obligations pursuant to the
Guaranty; without limiting the foregoing, promptly upon the creation or
acquisition of any Domestic Subsidiary that is a Material Subsidiary, or any
Domestic Subsidiary becoming a Material Subsidiary as a result of a change in
its assets or revenues compared to the assets or revenues of the Company and its
Domestic Subsidiaries as a whole, cause such Material Subsidiary to execute and
deliver to the Administrative Agent a counterpart of the Guaranty, together with
such other documents as the Administrative Agent may reasonably request
(including documents of the types described in Sections 5.1.2, 5.1.3 and 5.1.4).

 

SECTION 8

 

NEGATIVE AND FINANCIAL COVENANTS

 

So long as any Loan or other Obligation shall remain unpaid, unless the Required
Banks waive compliance in writing:

 

8.1 Limitation on Liens. The Company shall not, and shall not permit any
Specified Subsidiary to, directly or indirectly, make, create, incur, assume or
suffer to exist any Lien upon or with respect to any part of its property,
whether now owned or hereafter acquired, other than the following (“Permitted
Liens”):

 

(a) any Lien existing on property of the Company or any Specified Subsidiary on
the Closing Date and set forth in Schedule 8.1 securing Indebtedness outstanding
on such date;

 

(b) any Lien created under any Loan Document;

 

(c) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 7.7; provided that no notice of lien
has been filed or recorded under the Code;

 

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent for more than 90 days or remain payable without penalty
or which are being contested in good faith and by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto;

 

31



--------------------------------------------------------------------------------

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;

 

(f) Liens on the property of the Company or any Specified Subsidiary securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, (ii) contingent obligations on
surety and appeal bonds, and (iii) other non-delinquent obligations of a like
nature; in each case, incurred in the ordinary course of business and treating
as non-delinquent any delinquency which is being contested in good faith and by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

 

(g) Liens consisting of judgment or judicial attachment liens with respect to
judgments that do not constitute an Event of Default and in the aggregate do not
exceed $10,000,000;

 

(h) easements, rights-of-way, restrictions and other similar encumbrances which,
in the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the businesses of the Company and its Specified
Subsidiaries;

 

(i) Liens on assets of any Specified Subsidiary which becomes a Subsidiary after
the date of this Agreement; provided that such Liens existed at the time such
Person became a Subsidiary and were not created in anticipation thereof;

 

(j) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Company or any Specified
Subsidiary to provide collateral to the depository institution;

 

(k) Liens securing reimbursement obligations incurred in the ordinary course of
business for letters of credit, which Liens encumber only goods, or documents of
title covering goods, which are purchased in transactions for which such letters
of credit are issued;

 

(l) Liens securing obligations in respect of Capital Leases or operating leases
(including leases giving rise to Synthetic Lease Obligations) on assets subject
to such leases, provided that, in the case of Capital Leases and leases giving
rise to Synthetic Lease Obligations, such leases are otherwise permitted
hereunder;

 

(m) any Lien on property existing at the time of acquisition of such property by
the Company or a Specified Subsidiary, or Liens to secure the payment of all or
part of the purchase price of property upon the acquisition of property by the
Company or a Specified Subsidiary or to secure any Indebtedness incurred or
guaranteed prior to, at the time of, or within 90 days after, the later of the
date of acquisition of such property and the date such property is placed in
service, for the purpose of financing all or any part of the purchase price
thereof, or Liens to

 

32



--------------------------------------------------------------------------------

secure any Indebtedness incurred or guaranteed for the purpose of financing the
cost to the Company or a Specified Subsidiary of improvements to such acquired
property; provided, in each case, that (i) no such Lien shall at any time
encumber any property other than the property financed by such Indebtedness and
the proceeds thereof and (ii) the Indebtedness secured thereby shall not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

 

(n) any extension, renewal or substitution of or for any of the foregoing Liens;
provided that (i) the Indebtedness or other obligation or liability secured by
the applicable Lien shall not exceed the Indebtedness or other obligation or
liability existing immediately prior to such extension, renewal or substitution
and (ii) the Lien securing such Indebtedness or other obligation or liability
shall be limited to the property which, immediately prior to such extension,
renewal or substitution, secured such Indebtedness or other obligation or
liability;

 

(o) Liens arising in connection with Securitization Transactions to the extent
permitted hereunder; and

 

(p) other Liens (in addition to those described above) securing Indebtedness or
other obligations not at any time exceeding an amount equal to $35,000,000.

 

8.2 Disposition of Assets. The Company shall not, and shall not permit any
Subsidiary to, directly or indirectly, sell, assign, lease, convey, transfer or
otherwise dispose of (collectively, a “Disposition”) (whether in one or a series
of transactions) any property (including accounts and notes receivable, with or
without recourse, and the sale of the stock or other equity interests of any
Subsidiary) or enter into any agreement to do any of the foregoing, except:

 

(a) Dispositions of inventory, or used, worn-out, obsolete or surplus equipment
and other assets, all in the ordinary course of business;

 

(b) Dispositions of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment;

 

(c) Dispositions of assets received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

 

(d) Dispositions of assets between and among the Company and its Wholly-Owned
Subsidiaries and the Disposition of assets from any other Subsidiary to the
Company or a Wholly-Owned Subsidiary of the Company; provided that at the time
of any such Disposition, no Default or Event of Default shall exist or shall
result after giving effect to such Disposition;

 

(e) Dispositions of accounts receivable, lease receivables and other rights to
payment, and assets related thereto, in connection with Securitization
Transactions;

 

(f) grants of non-exclusive licenses in intellectual property; and

 

33



--------------------------------------------------------------------------------

(g) Dispositions not otherwise permitted hereunder which are made for fair
market value; provided that (i) at the time of any such Disposition, no Default
or Event of Default shall exist or shall result after giving effect to such
Disposition and (ii) the aggregate consideration for all assets sold or
otherwise disposed of by the Company and its Subsidiaries, together, shall not
exceed (x) in any fiscal year 15% of Consolidated Total Assets as of the
beginning of such fiscal year or (y) during the term of this Agreement, 35% of
Consolidated Total Assets as of the fiscal quarter most recently ended prior to
the Closing Date.

 

8.3 Consolidations and Mergers. The Company shall not, and shall not permit any
Specified Subsidiary to, merge with or consolidate into any Person, except:

 

(a) the Company or any Specified Subsidiary may merge with or consolidate into
any Person, provided that (i) at the time of such merger or consolidation, no
Default or Event of Default shall exist or result after giving effect to the
consummation of such merger or consolidation, (ii) if such transaction involves
the Company, the Company shall be the continuing or surviving corporation, (iii)
subject to the last paragraph of this Section 8.3, if such transaction involves
a Wholly-Owned Subsidiary (and does not involve the Company), a Wholly-Owned
Subsidiary shall be the continuing or surviving Person and (iv) subject to the
last paragraph of this Section 8.3, if such transaction involves a Specified
Subsidiary (and does not involve the Company or a Wholly-Owned Subsidiary), a
Specified Subsidiary shall be the continuing or surviving Person;

 

(b) any Specified Subsidiary may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise), to the Company or another
Wholly-Owned Subsidiary or as otherwise permitted by Section 8.2.

 

In addition, any Disposition which would be permitted by Section 8.2 may also be
accomplished via a merger or consolidation of a Specified Subsidiary and such
merger or consolidation shall be permitted pursuant to this Section 8.3.

 

8.4 Hostile Acquisitions; Foreign Investments. The Company shall not, and shall
not permit any Subsidiary to, (a) make any Acquisition of any Person that has
not been approved by the board of directors or similar governing body of such
Person; (b) not commit, or otherwise make take steps, to make any Acquisition of
any Person if the board of directors or similar governing body of such Person
has announced that it will, or commenced litigation to, oppose such acquisition;
or (c) except for extensions of credit arising from the sale of goods or
services in the ordinary course of business consistent with past practice and
securities received in connection with the bankruptcy or reorganization of
suppliers and customers, (i) purchase or acquire, or make any commitment
therefor, any capital stock, equity interest or any similar obligations or other
securities of, or any interest in, any Person (including any Subsidiary)
organized under the laws of any jurisdiction other than, or which is conducting
substantially all of its business outside of, the United States or any state
thereof (each a “Foreign Person”) or (ii) make or commit to make any advance,
loan, extension of credit or capital contribution to, or any other investment
in, any Foreign Person, to the extent that the aggregate amount of consideration
(excluding any common stock of the Company) paid in connection with purchases
and acquisitions described in clause (c)(i) plus the aggregate amount of
investments described in clause (c)(ii) exceeds $250,000,000.

 

34



--------------------------------------------------------------------------------

8.5 Limitation on Specified Subsidiary Indebtedness. The Company shall not
permit any Specified Subsidiary to create, incur, assume, suffer to exist or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness except:

 

(a) Indebtedness consisting of Contingent Obligations permitted pursuant to
subsection 8.7(a), (b), (c), (e) or (f);

 

(b) Indebtedness existing on the Closing Date and set forth on Schedule 8.5;

 

(c) Indebtedness owed to the Company or another Specified Subsidiary (subject to
the limitations in subsection 8.4(b);

 

(d) Securitization Obligations to the extent permitted by Section 8.10; and

 

(e) other Indebtedness (in addition to Indebtedness permitted by the other
subsections of this Section 8.5) so long as (x) no Default or Event of Default
shall have occurred or be continuing both before and after giving effect to the
incurrence of any such Indebtedness and (y) the aggregate outstanding principal
amount of such other Indebtedness does not at any time exceed 10% of
Consolidated Net Worth as of the last day of the most recently ended fiscal
quarter.

 

8.6 Transactions with Affiliates. The Company shall not, and shall not permit
any Specified Subsidiary to, enter into any transaction with any Affiliate of
the Company (other than a Specified Subsidiary), except upon fair and reasonable
terms no less favorable to the Company or such Specified Subsidiary than would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate
of the Company or such Specified Subsidiary.

 

8.7 Contingent Obligations. The Company shall not, and shall not permit any
Specified Subsidiary to, create, incur, assume or suffer to exist any Contingent
Obligations except:

 

(a) endorsements for collection or deposit in the ordinary course of business;

 

(b) Contingent Obligations of the Company and its Specified Subsidiaries
existing as of the Closing Date and listed in Schedule 8.7;

 

(c) Contingent Obligations with respect to Surety Instruments incurred in the
ordinary course of business;

 

(d) in addition to other Contingent Obligations permitted hereunder, Contingent
Obligations which do not exceed $35,000,000 in the aggregate at any one time
outstanding;

 

(e) Guaranty Obligations of the Company or any Specified Subsidiary with respect
to any Indebtedness or other obligations of any of its Subsidiaries; and

 

(f) obligations under the Guaranty.

 

35



--------------------------------------------------------------------------------

8.8 ERISA. The Company shall not, and shall not permit any of its ERISA
Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan which has resulted or
could reasonably expected to result in liability of the Company in an aggregate
amount in excess of $10,000,000; or (b) engage in a transaction that could be
reasonably expected to be subject to Section 4069 or 4212(c) of ERISA.

 

8.9 Limitation on Dividends and Stock Redemptions. At any time that the S&P
Rating is lower than BBB- or the Moody’s Rating is lower than Baa3, the Company
shall not, nor shall it permit any Subsidiary to, declare or pay any dividends
on its capital stock (other than dividends payable in its own capital stock) or
redeem, repurchase or otherwise acquire or retire any of its capital stock at
any time outstanding (or any warrant, option or other right in respect thereof),
except (i) any Subsidiary may declare and pay dividends to the Company or to a
Wholly-Owned Subsidiary; (ii) any Subsidiary may repurchase its capital stock;
(iii) the Company may purchase shares of its capital stock pursuant to the
requirements of its employee benefit plans; and (iv) the Company may declare and
pay other cash dividends and repurchase its outstanding capital stock (or
warrants, options or other rights in respect thereof) in an aggregate amount not
exceeding in any fiscal year the sum of (x) the Specified Amount (as defined
below) plus (y) the excess of the Specified Amount for the immediately prior
fiscal year over the aggregate amount of cash dividends paid during the
immediately prior fiscal year. For purposes of the foregoing, “Specified Amount”
means $50,000,000 plus, if the Company issues common stock as consideration in
any Acquisition (a “Share Increase Event”), an amount equal to the product of
(A) the number of shares of common stock converted or issued in connection with
such Share Increase Event divided by the total number of shares outstanding
immediately prior to such Share Increase Event multiplied by (B) the Specified
Amount immediately prior to such Share Increase Event (after giving effect to
any prior Share Increase Event).

 

8.10 Off Balance Sheet Transactions. The Company shall not at any time permit
the sum of the (a) all Securitization Obligations of the Company and its
Specified Subsidiaries, (b) all Synthetic Lease Obligations of the Company and
its Specified Subsidiaries and (c) the principal amount of all other obligations
in respect of “off-balance sheet” transactions to exceed 15% of Consolidated
Total Assets at such time.

 

8.11 Financial Covenants.

 

8.11.1 Minimum Interest Coverage Ratio. The Company shall not permit the
Interest Coverage Ratio for any Computation Period to be less than 3.00 to 1.0.

 

8.11.2 Maximum Leverage Ratio. The Company shall not permit the Leverage Ratio
as of the last day of any Computation Period to exceed (a) 3.75 to 1.0 for any
Computation Period ending on the second or third fiscal quarter of any fiscal
year or (b) 3.00 to 1.0 for any Computation Period ending on the first or fourth
fiscal quarter of any fiscal year.

 

8.11.3 Minimum Net Worth. The Company shall not at any time permit Consolidated
Net Worth to be less than the sum of (i) $575,000,000 plus (ii) 50% of
Consolidated Net Income earned in each full fiscal quarter ending after the
Closing Date (with no deduction for a net loss in any such fiscal quarter) plus
(iii) the proceeds of any Equity Issuance after the Closing Date

 

36



--------------------------------------------------------------------------------

(net of the direct costs of such issuance, such as sales and underwriter’s
commissions and legal, accounting and investment banking fees).

 

8.12 Guarantors. The Company shall not permit more than 25% of the consolidated
assets of the Company and its Domestic Subsidiaries to be owned by, or more than
25% of the consolidated revenues of the Company and its Domestic Subsidiaries
during the most recently ended fiscal quarter to be generated by, Domestic
Subsidiaries which are not Guarantors.

 

8.13 Hedging Agreements. The Company shall not, and shall not permit any
Specified Subsidiary to, enter into any Hedging Agreement except for Hedging
Agreements which hedge against bona fide business risks relating to interest
rates, currency exchange rates or commodity prices (and which are not for
speculation).

 

SECTION 9

 

EVENTS OF DEFAULT

 

9.1 Events of Default. Any of the following shall constitute an “Event of
Default”:

 

9.1.1 Non-Payment. The Company fails to pay, (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five days after the
same becomes due, any interest, fee or any other amount payable hereunder or
under any other Loan Document.

 

9.1.2 Representation or Warranty. Any representation or warranty by the Company
or any Specified Subsidiary made or deemed made herein or in any other Loan
Document, or which is contained in any certificate, document or financial or
other statement by the Company, any Subsidiary or any Responsible Officer
furnished at any time under this Agreement or any other Loan Document, is
incorrect in any material respect on or as of the date made or deemed made.

 

9.1.3 Specific Defaults. The Company fails to perform or observe any term,
covenant or agreement (i) contained in Section 8.1 or 8.7 and such failure
continues unremedied for five Business Days after a Responsible Officer has
knowledge thereof or (ii) contained in subsection 7.3(a), Section 7.12 or in any
other provision of Section 8 not referred to above in clause (i).

 

9.1.4 Other Defaults. The Company fails to perform or observe any other term or
covenant contained in this Agreement or any other Loan Document, and such
default shall continue unremedied for a period of 30 days after the date upon
which written notice thereof is given to the Company by the Administrative Agent
or any Bank.

 

9.1.5 Cross-Default. The Company or any Specified Subsidiary (i) fails to make
any payment in respect of any Indebtedness or Contingent Obligation having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $30,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
relevant document on the date of such failure; or (ii) fails to perform or
observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation referred to in the

 

37



--------------------------------------------------------------------------------

preceding clause (i), and such failure continues after the applicable grace or
notice period, if any, specified in the relevant document on the date of such
failure if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or Contingent Obligation or
beneficiary or beneficiaries of such Indebtedness or Contingent Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity, or such Contingent Obligation to become payable or
cash collateral in respect thereof to be demanded.

 

9.1.6 Insolvency; Voluntary Proceedings. The Company or any Specified Subsidiary
(i) ceases or fails to be solvent, or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise; (ii)
voluntarily ceases to conduct its business in the ordinary course; (iii)
commences any Insolvency Proceeding with respect to itself; or (iv) takes any
action to effectuate or authorize any of the foregoing.

 

9.1.7 Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Company or any Specified Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of the Company’s or any Specified Subsidiary’s
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; (ii) the Company or any Specified Subsidiary admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) the Company or any Material Specified Subsidiary acquiesces
in the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business.

 

9.1.8 ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted in liability of the Company under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $10,000,000; (ii) the aggregate amount of Unfunded Pension
Liability among all Pension Plans at any time exceeds $30,000,000; or (iii) the
Company or any ERISA Affiliate shall fail to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $10,000,000.

 

9.1.9 Monetary Judgments. One or more final judgments, final orders, decrees or
arbitration awards is entered against the Company or any Specified Subsidiary
involving in the aggregate a liability (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) as to
any single or related series of transactions, incidents or conditions, of
$30,000,000 or more (determined after allowance for the application of any
insurance proceeds to such judgment or order), and the same shall remain
unsatisfied, unvacated and unstayed pending appeal for a period of 30 days after
the entry thereof.

 

9.1.10 Change of Control. Any Change of Control occurs.

 

38



--------------------------------------------------------------------------------

9.1.11 Guarantor Defaults. Any Guarantor fails in any material respect to
perform or observe any term, covenant or agreement in the Guaranty; or the
Guaranty is for any reason partially (including with respect to future advances)
or wholly revoked or invalidated, or otherwise ceases to be in full force and
effect, with respect to any Guarantor (other than as a result of a transaction
permitted hereunder); or any Guarantor contests in any manner the validity or
enforceability of the Guaranty or denies that it has any further liability or
obligation thereunder; or any event described at Section 9.1.6 or 9.1.7 occurs
with respect to any Guarantor.

 

9.2 Remedies. If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Banks,

 

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company; and

 

(b) exercise on behalf of itself and the Banks all rights and remedies available
to it and the Banks under the Loan Documents or applicable law;

 

provided that upon the occurrence and during the continuance of any Event of
Default specified in Section 9.1.6 or 9.1.7 with respect to the Company, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent or any Bank.

 

9.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

SECTION 10

 

THE ADMINISTRATIVE AGENT

 

10.1 Appointment and Authorization of Administrative Agent. Each Bank hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Bank or Participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “administrative agent” in this Agreement and the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising

 

39



--------------------------------------------------------------------------------

under agency doctrine of any applicable law. Instead, such term is used merely
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

10.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

 

10.3 Liability of Administrative Agent. None of the Agent-Related Persons shall
(i) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (ii) be
responsible in any manner to any Bank or Participant for any recital, statement,
representation or warranty made by the Company or any Subsidiary or Affiliate of
the Company, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of the Company or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Bank or Participant to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates.

 

10.4 Reliance by Administrative Agent.

 

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Company), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Banks as it deems appropriate
and, if it so requests, it shall first be indemnified to its satisfaction by the
Banks against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Required Banks (or such greater number of Banks as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all of the Banks.

 

40



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions specified in
Section 5.1, each Bank that has executed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Closing Date specifying its
objection thereto.

 

10.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Banks, unless the
Administrative Agent shall have received written notice from a Bank or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. The Administrative Agent
will notify the Banks of its receipt of any such notice. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by the Required Banks in accordance with Section 9; provided
that unless and until the Administrative Agent has received any such request,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Banks.

 

10.6 Credit Decision; Disclosure of Information by Administrative Agent. Each
Bank acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Company and its Subsidiaries, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Bank as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Bank represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Company and its Subsidiaries, and all applicable Bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Company
hereunder. Each Bank also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Company.
Except for notices, reports and other documents expressly herein required to be
furnished to the Banks by the Administrative Agent, the Administrative Agent
shall not have any duty or responsibility to provide any Bank with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of the Company which may come
into the possession of any of the Agent-Related Persons.

 

10.7 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Banks shall indemnify upon demand the
Agent-

 

41



--------------------------------------------------------------------------------

Related Persons (to the extent not reimbursed by or on behalf of the Company and
without limiting the obligation of the Company to do so), pro rata, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Liabilities; provided that no Bank shall be liable for the payment to the
Agent-Related Persons of any portion of such Indemnified Liabilities to the
extent determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Person’s gross negligence or willful
misconduct; provided that no action taken in accordance with the directions of
the Required Banks shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Bank shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Company. The undertaking in this Section 10.7 shall survive the
payment of all Obligations and the resignation or replacement of the
Administrative Agent.

 

10.8 Administrative Agent in Individual Capacity. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Company and its Subsidiaries and Affiliates as though Bank of America were not
the Administrative Agent hereunder and without notice to or consent of the
Banks. The Banks acknowledge that, pursuant to such activities, Bank of America
or its Affiliates may receive information regarding the Company or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Company or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loan, Bank of America shall have the same rights and
powers under this Agreement as any other Bank and may exercise such rights and
powers as though it were not the Administrative Agent, and the terms “Bank” and
“Banks” include Bank of America in its individual capacity.

 

10.9 Successor Administrative Agent. The Administrative Agent may, and at the
request of the Required Banks shall, resign as Administrative Agent upon 30
days’ notice to the Banks and the Company. If the Administrative Agent resigns
under this Agreement, the Required Banks shall appoint from among the Banks a
successor administrative agent for the Banks which successor administrative
agent shall be approved by the Company at all times other than during the
existence of an Event of Default (such approval not to be unreasonably withheld
or delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Banks and the
Company, a successor administrative agent from among the Banks. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated without any other or further act or deed on the part
of such retiring Administrative Agent. After any retiring Administrative Agent’s
resignation

 

42



--------------------------------------------------------------------------------

hereunder as Administrative Agent, the provisions of this Section 10 and
Sections 11.4 and 11.5 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the Banks
shall perform all of the duties of the Administrative Agent hereunder until such
time, if any, as the Required Banks appoint a successor administrative agent as
provided for above.

 

10.10 Tax Forms. (a) (i) Each Bank that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Bank”) shall deliver
to the Administrative Agent and the Company, prior to receipt of any payment
subject to withholding under the Code (or upon accepting an assignment of an
interest herein), two duly signed completed copies of either IRS Form W-8BEN or
any successor thereto (relating to such Foreign Bank and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Bank by the Company pursuant to this Agreement) or IRS Form W-8ECI
or any successor thereto (relating to all payments to be made to such Foreign
Bank by the Company pursuant to this Agreement) or such other evidence
satisfactory to the Company and the Administrative Agent that such Foreign Bank
is entitled to an exemption from, or reduction of, U.S. withholding tax,
including any exemption pursuant to Section 881(c) of the Code. Thereafter and
from time to time, each such Foreign Bank shall (A) promptly submit to the
Administrative Agent and the Company such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Company and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Bank by the Company pursuant
to this Agreement, (B) promptly notify the Administrative Agent and the Company
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Bank, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable laws that the Company make any deduction or
withholding for taxes from amounts payable to such Foreign Bank.

 

(ii) Each Foreign Bank, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such Bank
under any of the Loan Documents (for example, in the case of a typical
participation by such Bank), shall deliver to the Administrative Agent and the
Company on the date when such Foreign Bank ceases to act for its own account
with respect to any portion of any such sums paid or payable, and at such other
times as may be necessary in the reasonable determination of the Administrative
Agent or the Company, (A) two duly signed completed copies of the forms or
statements required to be provided by such Bank as set forth above, to establish
the portion of any such sums paid or payable with respect to which such Bank
acts for its own account that is not subject to U.S. withholding tax, and (B)
two duly signed completed copies of IRS Form W-8IMY (or any successor thereto),

 

43



--------------------------------------------------------------------------------

together with any information such Bank chooses to transmit with such form, and
any other certificate or statement of exemption required under the Code, to
establish that such Bank is not acting for its own account with respect to a
portion of any such sums payable to such Bank.

 

(iii) The Company shall not be required to pay any additional amount to any
Foreign Bank under Section 4.1 (i) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Bank transmits with an IRS Form W-8IMY pursuant to this
subsection 10.10(a) or (ii) if such Bank shall have failed to satisfy the
foregoing provisions of this subsection 10.10(a); provided that if such Bank
shall have satisfied the requirement of this subsection 10.10(a) on the date
such Bank became a Bank or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this subsection 10.10(a)
shall relieve the Company of its obligation to pay any amounts pursuant to
Section 4.1 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Bank is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Bank or other Person for the
account of which such Bank receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

 

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Company is not required to pay additional
amounts under this subsection 10.10(a).

 

(b) Upon the request of the Administrative Agent, each Bank that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent and the Company two duly signed completed
copies of IRS Form W-9. If such Bank fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Bank an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.

 

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Bank, such Bank shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Banks under
this Section shall survive repayment of all Obligations hereunder and the
resignation of the Administrative Agent.

 

10.11 Guaranty Matters. The Administrative Agent shall, and the Banks
irrevocably authorize the Administrative Agent to, release any Person which is a
Guarantor from its obligations under any Guaranty if such Person ceases to be a
Specified Subsidiary as a result of a transaction permitted hereunder (including
any release upon the request of the Company so long

 

44



--------------------------------------------------------------------------------

as, after giving effect thereto, no Default or Event of Default exists and the
Company has provided written confirmation that it will be in compliance with
Section 8.12). Upon request by the Administrative Agent at any time, the
Required Banks will confirm in writing the Administrative Agent’s authority to
release any Person from its obligations under the Guaranty.

 

10.12 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or similar proceeding relative to the
Company, the Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Company) shall be entitled and empowered, by intervention in
such proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Banks and the Administrative
Agent under Sections 2.5 and 11.4) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.5 and 11.4.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.

 

10.13 Syndication Agent. The Syndication Agent shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement in such
capacity. Without limiting the foregoing, the Syndication Agent shall not have
or be deemed to have any fiduciary relationship with any Bank. Each Bank
acknowledges that it has not relied, and will not rely, on the Syndication Agent
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

45



--------------------------------------------------------------------------------

 

SECTION 11

 

MISCELLANEOUS

 

11.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by the Company shall be effective unless the same shall be in writing
and signed by the Required Banks (or by the Administrative Agent at the written
request of the Required Banks) and the Company and acknowledged by the
Administrative Agent, and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that (a) no such waiver, amendment, or consent shall, unless in writing
and signed by the Company and each Bank affected thereby and acknowledged by the
Administrative Agent, (i) postpone or delay any date for any scheduled payment
of principal, interest (other than default interest), fees or other amounts due
hereunder or under any other Loan Document; or (ii) reduce the principal of, or
the rate of interest specified herein on any Loan, or (subject to the proviso in
clause (c) below) any fee or other amount payable hereunder or under any other
Loan Document; (b) no such waiver or amendment shall, unless in writing and
signed by all Banks and the Company and acknowledged by the Administrative
Agent, (i) change the percentage of the aggregate unpaid principal amount of the
Loans which is required for the Banks or any of them to take any action
hereunder; (ii) release any Guarantor (other than to the extent permitted by
Section 10.11) or (iii) amend this Section 11.1 or Section 2.7, or any provision
herein providing for consent or other action by all Banks; and (c) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent, in addition to the Required Banks or all the Banks, as the case may be,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document.

 

11.2 Notices.

 

(a) All notices, requests, consents, approvals, waivers and other communications
shall be in writing (including, unless the context expressly otherwise provides,
by facsimile transmission, provided that any matter transmitted by the Company
by facsimile (i) shall be immediately confirmed by a telephone call to the
recipient at the number specified on Schedule 11.2, and (ii) shall be followed
promptly by delivery of a hard copy original thereof) and mailed, faxed or
delivered, to the address or facsimile number specified for notices on Schedule
11.2; or, as directed to the Company or the Administrative Agent, to such other
address as shall be designated by such party in a written notice to the other
parties, and as directed to any other party, at such other address as shall be
designated by such party in a written notice to the Company and the
Administrative Agent.

 

(b) All such notices, requests and communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the U.S. mail, or if delivered, upon delivery; except that notices pursuant
to Section 2 or 10 to the Administrative Agent shall not be effective until
actually received by the Administrative Agent.

 

46



--------------------------------------------------------------------------------

(c) Any agreement of the Administrative Agent and the Banks herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Company. The Administrative Agent and the Banks shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Company to give such notice and the Administrative Agent and
the Banks shall not have any liability to the Company or other Person on account
of any action taken or not taken by the Administrative Agent or the Banks in
reliance upon such telephonic or facsimile notice. The obligation of the Company
to repay the Loans shall not be affected in any way or to any extent by any
failure by the Administrative Agent and the Banks to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Banks of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Banks to be contained
in the telephonic or facsimile notice.

 

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

11.4 Costs and Expenses. The Company shall:

 

(a) whether or not the transactions contemplated hereby are consummated, pay or
reimburse the Administrative Agent promptly after demand for all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the development, preparation, execution and delivery of this
Agreement and the other Loan Documents and the syndication, sale and/or
assignment by Bank of America and the Arranger of the Loans and interests of
Bank of America (and its affiliates) hereunder, together with any amendment,
supplement, waiver or modification to (in each case, whether or not consummated)
this Agreement, any Loan Document and any other documents prepared in connection
herewith or therewith, and the consummation of the transactions contemplated
hereby and thereby, including Attorney Costs incurred by the Administrative
Agent with respect thereto; and

 

(b) pay or reimburse the Administrative Agent, the Arranger and each Bank
promptly after demand for all reasonable out-of-pocket costs and expenses
(including Attorney Costs) incurred by them in connection with the exercise,
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or any other Loan Document during the existence of any
Default or Event of Default or after acceleration of the Loans (including in
connection with any “workout” or restructuring regarding the Loans, and
including in any Insolvency Proceeding or appellate proceeding).

 

11.5 Company Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Company shall indemnify, defend and hold the
Administrative Agent, the Agent-Related Persons, and each Bank and each of its
respective officers, directors, employees, agents and attorneys-in-fact (each,
an “Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever which may at any time (including at any time following
repayment of the Loans and the termination,

 

47



--------------------------------------------------------------------------------

resignation or replacement of the Administrative Agent or replacement of any
Bank) be imposed on, incurred by or asserted against any such Indemnified Person
in any way relating to or arising out of this Agreement or any Loan Document, or
the transactions contemplated hereby, or any action taken or omitted by any such
Indemnified Person under or in connection with any of the foregoing, including
with respect to any investigation, litigation or proceeding (including any
Insolvency Proceeding or appellate proceeding) related to or arising out of this
Agreement or the Loans or the use of the proceeds thereof, whether or not any
Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that the Company shall have no obligation
hereunder to any Indemnified Person with respect to (a) items of the types
described in subsection 11.4(a) for which the Company is obligated to indemnify
only Bank of America and its affiliates (including the Arranger) or (b)
Indemnified Liabilities to the extent resulting from the gross negligence or
willful misconduct of such Indemnified Person, from the breach by such
Indemnified Person of Section 11.9 or from disputes among the Banks. The
agreements in this Section 11.5 shall survive payment of all other Obligations.
No Indemnified Person shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnified Person have any liability for any indirect,
consequential, special or punitive damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts due under this
Section 11.5 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Bank and the repayment,
satisfaction or discharge of all Obligations.

 

11.6 Payments Set Aside. To the extent that the Company makes a payment to the
Administrative Agent or the Banks, or the Administrative Agent or the Banks
exercise their right of set-off, and such payment or the proceeds of such
set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Bank in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Bank
severally agrees to pay to the Administrative Agent upon demand its pro rata
share of any amount so recovered from or repaid by the Administrative Agent.

 

11.7 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

11.8 Assignments, Participations, etc.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Bank and no Bank may assign or otherwise transfer any of its

 

48



--------------------------------------------------------------------------------

rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) pursuant to subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the
Indemnified Persons) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b) Any Bank may at any time assign to one or more Eligible Assignees all or a
portion of its Loan and its other rights and obligations under this Agreement;
provided that (i) except in the case of an assignment of all of the assigning
Bank’s Loan or in the case of an assignment to a Bank or an Affiliate of a Bank
or an Approved Fund (as defined in subsection (f) of this Section) with respect
to a Bank, the portion of the Loan subject to each such assignment, determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date, shall not be less than
$10,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (which
consents shall not be unreasonably withheld or delayed); (ii) each partial
assignment of a Loan shall be made as an assignment of a proportionate part of
all the assigning Bank’s rights and obligations under this Agreement; and (iii)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Acceptance, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Bank under this Agreement, and the assigning Bank thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto but shall continue to
be entitled to the benefits of Sections 4.1, 4.3, 4.4, 11.4 and 11.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at the Payment Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Banks, and the principal amount of the Loan owing to each Bank
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Company, the Administrative Agent and
the Banks may treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company at any reasonable time and from time to time upon
reasonable prior notice, and the

 

49



--------------------------------------------------------------------------------

Administrative Agent will provide a copy of the Register to the Company upon the
Company’s reasonable request. In addition, at any time that a request for a
consent for a material or other substantive change to the Loan Documents is
pending, any Bank wishing to consult with other Banks in connection therewith
may request and receive from the Administrative Agent a copy of the Register.

 

(d) Any Bank may at any time, without the consent of, or notice to, the Company
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s Loan
and its other rights and/or obligations under this Agreement; provided that (i)
such Bank’s obligations under this Agreement shall remain unchanged, (ii) such
Bank shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Company, the Administrative Agent
and the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clause (a) of Section 11.1
that directly affects such Participant. Subject to subsection (e) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 4.1, 4.3 and 4.4 to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.10 as though it were a Bank, provided such
Participant agrees to be subject to Sections 2.7 and 11.9 as though it were a
Bank. A Participant shall not be entitled to receive any greater payment under
Section 4.1 or 4.3 than the applicable Bank would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Company’s prior written
consent. A Participant that would be a Foreign Bank if it were a Bank shall not
be entitled to the benefits of Section 4.1 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Company, to comply with Section 10.10 as though it were a Bank.

 

(e) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

 

(f) As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (a) a Bank; (b) an Affiliate of a Bank; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Company (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Company or any of the Company’s
Affiliates or Subsidiaries.

 

50



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

 

11.9 Confidentiality. Each Bank agrees to take and to cause its Affiliates to
take normal and reasonable precautions and exercise due care to maintain the
confidentiality of all information provided to it by the Company or any
Subsidiary, or by the Administrative Agent on the Company’s or such Subsidiary’s
behalf, under this Agreement or any other Loan Document, and neither it nor any
of its Affiliates shall use or disclose any such information other than in
connection with matters directly relating to or in enforcement of this Agreement
and the other Loan Documents or in connection with other business now or
hereafter existing or contemplated with the Company or any Subsidiary; except to
the extent such information (a) was or becomes generally available to the public
other than as a result of disclosure by such Bank or an Affiliate thereof, or
(b) was or becomes available on a non-confidential basis from a source other
than the Company or a Subsidiary, provided that such source is not bound by a
confidentiality agreement with the Company known to such Bank; provided that any
Bank may disclose such information (i) at the request or pursuant to any
requirement of any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) to which
such Bank is subject or in connection with an examination of such Bank by any
such authority; (ii) pursuant to subpoena or other court process; (iii) when
required to do so in accordance with the provisions of any applicable
Requirement of Law; (iv) to the extent reasonably required in connection with
any litigation or proceeding to which the Administrative Agent, any Bank or
their respective Affiliates may be party; (v) to the extent reasonably required
in connection with the exercise of any remedy hereunder or under any other Loan
Document; (vi) to such Bank’s independent auditors and other professional
advisors; (vii) to any Participant or Assignee, actual or potential, provided
that such Person agrees in writing to keep such information confidential to the
same extent required of the Banks hereunder; (viii) as to any Bank or its
Affiliate, as expressly permitted under the terms of any other document or
agreement regarding confidentiality to which the Company or any Subsidiary is
party with such Bank or such Affiliate, and (ix) subject to the restrictions
above, to its Affiliates, provided that any such Affiliate agrees in writing to
keep such information confidential to the extent required hereunder. Each Bank
will, so long as not prohibited from doing so by any Requirement of Law, notify
the Company of any request for information of the type referred to in clause
(ii), (iii) or (iv) above prior to disclosing such information so that the
Company may seek appropriate relief from any applicable court or other
Governmental Authority.

 

11.10 Set-off. In addition to any rights and remedies of the Banks provided by
law, if an Event of Default exists or the Loans have been accelerated, each Bank
is authorized at any time and from time to time, without prior notice to the
Company, any such notice being waived by the Company to the fullest extent
permitted by law to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Bank to or for the credit or the account
of the Company against any and all Obligations owing to such Bank, now or
hereafter existing, irrespective of

 

51



--------------------------------------------------------------------------------

whether or not the Administrative Agent or such Bank shall have made demand
under this Agreement or any Loan Document and although such Obligations may be
contingent or unmatured. Each Bank agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application made by such Bank;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

11.11 Notification of Addresses, Lending Offices, Etc. Each Bank shall notify
the Administrative Agent and the Company in writing of any changes in the
address to which notices to the Bank should be directed, of addresses of any
Lending Office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as the Administrative
Agent shall reasonably request.

 

11.12 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.

 

11.13 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Company, the Banks, the
Administrative Agent and the Agent-Related Persons, and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any other Loan Document.

 

11.14 Governing Law and Jurisdiction.

 

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF ILLINOIS; PROVIDED THAT THE
ADMINISTRATIVE AGENT AND THE BANKS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS OR OF THE
UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
THE BANKS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE COMPANY, THE
ADMINISTRATIVE AGENT AND THE BANKS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. THE COMPANY, THE ADMINISTRATIVE AGENT AND THE BANKS EACH WAIVE
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY ILLINOIS LAW.

 

11.15 Waiver of Jury Trial. THE COMPANY, THE BANKS AND THE ADMINISTRATIVE AGENT
EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL

 

52



--------------------------------------------------------------------------------

BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED
PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS, OR OTHERWISE. THE COMPANY, THE BANKS AND THE ADMINISTRATIVE AGENT EACH
AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION
11.15 AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

11.16 Entire Agreement. This Agreement, together with the other Loan Documents
and any fee letter to which the Company may be a party with the Arranger, the
Administrative Agent and/or the Syndication Agent, embodies the entire agreement
and understanding among the Company, the Banks and the Administrative Agent, and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof.

 

11.17 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Bank, regardless of any investigation made by the
Administrative Agent or any Bank or on their behalf and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

11.18 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Bank shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the unpaid principal of the applicable Loan
or, if it exceeds such unpaid principal, refunded to the Company. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Bank exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

53



--------------------------------------------------------------------------------

11.19 USA PATRIOT Act Notice. Each Bank and the Administrative Agent (for itself
and not on behalf of any Bank) hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Bank or the
Administrative Agent, as applicable, to identify the Company in accordance with
the Act.

 

[Signature pages follow]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

BRIGGS & STRATTON CORPORATION

By

 

/s/ Carita R. Twinem

Name

 

Carita R. Twinem

Title

 

Treasurer

 

Term Loan Agreement

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and a Bank

By

 

/s/ Jeffrey A. Armitage

Name

 

Jeffrey A. Armitage

Title

 

Senior Vice President

 

Term Loan Agreement

 



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION, as Syndication Agent and a Bank

By

 

/s/ John Huitink

Name

 

John Huitink

Title

 

Assistant Vice President

 

Term Loan Agreement

 



--------------------------------------------------------------------------------

SCHEDULE 1.1

 

PRICING SCHEDULE

 

The Applicable Margin shall be determined from time to time based upon the S&P
Rating and the Moody’s Rating as set forth in the table below:

 

Level

--------------------------------------------------------------------------------

   Applicable Margin


--------------------------------------------------------------------------------

 

I

   0.500 %

II

   0.750 %

III

   1.000 %

IV

   1.000 %

V

   1.250 %

VI

   1.750 %

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Level I” shall exist at any time the S&P Rating is BBB+ or better or the
Moody’s Rating is Baa1 or better.

 

“Level II” shall exist at any time, (i) Level I does not apply and (ii) the S&P
Rating is BBB or the Moody’s Rating is Baa2.

 

“Level III” shall exist at any time, (i) Levels I and II do not apply and (ii)
the S&P Rating is BBB- and the Moody’s Rating is Baa3.

 

“Level IV” shall exist at any time, (i) Levels I, II, and III do not apply and
(ii) either the S&P Rating is BBB- and the Moody’s Rating is Ba1 or the S&P
Rating is BB+ and the Moody’s Rating is Baa3.

 

“Level V” shall exist at any time, (i) Levels I, II, III and IV do not apply and
(ii) the S&P Rating is BB+ or the Moody’s Rating is Ba1.

 

“Level VI” shall exist at any time none of the other Levels applies.

 

If there is a split rating (i.e., the Moody’s Rating and the S&P Rating would
not result in the same pricing), the Company shall be entitled to the benefit of
the higher rating; provided that if there is a differential of two or more
levels in the table above, the level immediately below the higher applicable
level shall apply. If at any time the Company has no Moody’s Rating or no S&P
Rating, then the percentages contained in Level VI shall apply.

 

1.1-1



--------------------------------------------------------------------------------

SCHEDULE 2.1

LOANS / PERCENTAGES

 

Bank

--------------------------------------------------------------------------------

   Loan


--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

Bank of America, N.A.

   $ 93,750,000    75.00 %

LaSalle Bank National Association

   $ 31,250,000    25.00 %

TOTAL

   $ 125,000,000    100 %

 

2.1-1



--------------------------------------------------------------------------------

SCHEDULE 6.5

 

LITIGATION

 

None

 



--------------------------------------------------------------------------------

SCHEDULE 6.6

 

ERISA

 

None

 



--------------------------------------------------------------------------------

SCHEDULE 6.11

 

ENVIRONMENTAL MATTERS

 

None

 



--------------------------------------------------------------------------------

SCHEDULE 6.13

 

INTELLECTUAL PROPERTY DISPUTES

 

None

 



--------------------------------------------------------------------------------

 

SCHEDULE 6.14

 

SUBSIDIARIES AND MINORITY INTERESTS

 

a) Subsidiaries

 

Briggs & Stratton Corporation Foundation Inc. (Wisconsin)

Briggs & Stratton International, Inc. (Wisconsin)

Briggs & Stratton International East Asia Inc. (Philippines)

Briggs & Stratton International Sales Corp. (U.S. Virgin Islands)

Briggs & Stratton Tech, LLC

BSD Inc. (Wisconsin)

Briggs & Stratton Austria, GmbH

Briggs & Stratton Australia Pty Limited

Briggs & Stratton New Zealand Limited

Briggs & Stratton Canada Inc.

Briggs & Stratton Netherlands B.V.

Briggs & Stratton Germany, GmbH

Briggs & Stratton U.K. Limited

Briggs & Stratton France S.A.R.L.

Briggs & Stratton AG (Switzerland)

DUBAI, U.A.E.

B&S Switzerland LRO (Russia)

Briggs & Stratton RSA (Pty) Ltd. (South Africa)

Briggs & Stratton Sweden AB

Briggs & Stratton Iberica, S.L. (Spain)

Briggs & Stratton Mexico S.A.de C.V

Briggs & Stratton CZ s.r.o. (Czech)

Briggs & Stratton Power Products Group, LLC (Delaware)

Briggs & Stratton (Shanghai) International Trading Co., Ltd. (China)

Briggs & Stratton (Chongqing) Engine Co., Ltd (China)

Briggs & Stratton (Qingpu) Power Products Co., Ltd (China)

Briggs & Stratton Japan Yugen Kaisha

Simplicity Manufacturing, Inc. (Delaware)

Briggs & Stratton Representacao De Motores E Productos De Forca Do Brasil
(Brazil)

Toro Briggs & Stratton, LLC (Wisconsin)

Briggs & Stratton Italy S.r.l.

 

b) Material Subsidiaries

 

Briggs & Stratton Power Products Group, LLC (Delaware)

Simplicity Manufacturing, Inc. (Delaware)

 

c) Equity Investment

 

Venture Investors of Wisconsin, Inc., a Wisconsin corporation (20.5 Shares)

Daihatsu Motors Co. Ltd. (Japan) (1,000 Shares)

Metal Technologies Holding Company, Inc. (45000 Convertible Class B Preferred
Stock)

 



--------------------------------------------------------------------------------

SCHEDULE 8.1

 

PERMITTED LIENS

 

None

 



--------------------------------------------------------------------------------

SCHEDULE 8.5

 

PERMITTED SUBSIDIARY INDEBTEDNESS

 

None

 



--------------------------------------------------------------------------------

SCHEDULE 8.7

 

CONTINGENT OBLIGATIONS

 

1. Guaranty, dated July 1, 1994, by Briggs & Stratton Corporation and Starting
Industrial Co., Ltd. In favor of Industrial Bank of Japan, guaranteeing an
uncommitted line of credit from the Industrial Bank of Japan to Starting USA
Corp. in the principal amount not to exceed $2,000,000.

 

2. Briggs & Stratton Corporation is a participant guarantor pursuant to an
Agreement dated as of January 1, 1999 between the Guarantors to and for the
benefit of U.S. Bank Milwaukee, N.A in an amount not to exceed $500,000, of loan
to the Metropolitan Milwaukee Association of Commerce, Inc. (the “MMAC”) in the
stated principal amount of $14,700,000 to enable the MMAC to purchase a 100%
participation interest from the Milwaukee Economic Development Corporation in
Nonrecourse Promissory Notes, Series A issued by the Milwaukee Brewers Baseball
Club, Limited partnership (the “Club”) under a Trust Indenture dated as of
December 31, 1996 by and between the Club and Bank One Trust Co., N.A., as
trustee.

 

3. Briggs & Stratton Corporation is a participant guarantor pursuant to an
Agreement made as of October 1, 1998 between the participants and U.S. Bank
National Association (the Lender), in an amount not to exceed $1,804,808.36, of
a direct pay Letter of Credit in an initial face amount of $17,867,602.74 in
favor of U.S. Bank of Milwaukee, National Association in its capacity as trustee
for $17,650,000 in principal amount of Development Revenue Bonds, Series 1998
(Library Hill Project), issued by the Redevelopment Authority of the City of
Milwaukee.

 

4. Guaranty, dated as of May 28, 2004, by Briggs & Stratton Power Products
Group, LLC in favor of Bank of America, N.A., individually and as administrative
agent for the Banks (as defined below), and the Lender Parties (as defined
therein), guaranteeing, among other things, the obligations of Briggs and
Stratton Corporation under that certain Multicurrency Credit Agreement, dated as
of May 28, 2004, among Briggs & Stratton Corporation, various financial
institutions party thereto (the “Banks”), and Bank of America, N.A., as
administrative agent for the Banks.

 

5. Guaranty, dated July 7, 2004, by Briggs & Stratton Power Products Group, LLC
and Briggs & Stratton Corporation guaranteeing an amount not to exceed JPY
10,000,000 for continued credit extension to Simplicity Manufacturing Co. Ltd.
for goods it may order from Ishikawajima Shibaura Machinery Co. Ltd.

 

6. Guaranty, dated July 7, 2004, by Briggs & Stratton Power Products Group, LLC
and Briggs & Stratton Corporation guaranteeing an amount not to exceed
$3,000,000 USD to issue the loss sensitive insurance program for the benefit of
Sentry Insurance.

 



--------------------------------------------------------------------------------

SCHEDULE 11.2

LENDING OFFICES; ADDRESSES FOR NOTICES

 

BRIGGS & STRATTON CORPORATION

12301 W. Wirth Street

Wauwatosa, Wisconsin 53222

Attn: Carita R. Twinem

Telephone: (414) 256-5141

Facsimile: (414) 256-1128

 

BANK OF AMERICA, N.A., as Administrative Agent and as a Bank

 

Operations Contact:

Attention: Sally M. Escosa

Telephone: (925) 675-8421

Facsimile: (888) 969-2637

 

Agency Management Services:

1455 Market Street, 5th Floor

Mail Code CA5-701-05-19

San Francisco, CA 94103

Attention: Robert J. Rittelmeyer

Telephone: (415) 436-2616

Facsimile: (415) 503-5099

 

Credit Contact:

231 South LaSalle Street

Chicago, IL 60697

Attention: Jeff Armitage

Telephone: (312) 828-3898

Facsimile: (312) 974-8811

 

11.2-1



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION

 

Operations Contact:

411 E. Wisconsin Avenue

#1250

Milwaukee, WI 53202

Attention: Beth Potrykos

Telephone: (414) 319-3314

Facsimile: (414) 224-0071

 

Credit Contact:

411 E. Wisconsin Avenue

Suite 1250

Milwaukee, WI 53202

Attention: Jon Huitink

Telephone: (414) 319-3317

Facsimile: (414) 224-0071

 

11.2-2



--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

FORM OF NOTE

 

    Chicago, Illinois

$                                

  February 11, 2005

 

FOR VALUE RECEIVED, BRIGGS & STRATTON CORPORATION, a Wisconsin corporation (the
“Company”), promises to pay to                                  (the “Bank”), on
or before the dates specified in the Loan Agreement referred to below,
                         Dollars ($                        ), and the Company
further promises to pay interest on the unpaid principal amount hereof at the
rates per annum and on the dates specified in the Loan Agreement. Both principal
and interest are payable in lawful money of the United States of America and in
immediately available funds to the Administrative Agent.

 

This Note is one of the Notes referred to in the Term Loan Agreement dated as of
February 11, 2005 (as amended or otherwise modified from time to time, the “Loan
Agreement”) among the Company, the Bank, the other financial institutions party
thereto and Bank of America, N.A., as Administrative Agent, and evidences the
Loan made by the Bank thereunder. Reference is made to the Loan Agreement for
the terms and conditions applicable to this Note, including the terms under
which the maturity of this Note may be accelerated.

 

Except as permitted by Section 11.8 of the Loan Agreement, this Note may not be
assigned by the Bank to any other Person.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF ILLINOIS BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

 

BRIGGS & STRATTON CORPORATION By:    

Name:

   

Title:

   

 

A-1



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF GUARANTY

 

THIS GUARANTY (this “Guaranty”) dated as of February 11, 2005 is executed in
favor of BANK OF AMERICA, N.A. (“Bank of America”), individually and as
Administrative Agent (as defined below), and the Lender Parties (as defined
below).

 

W I T N E S S E T H:

 

WHEREAS, Briggs & Stratton Corporation (the “Company”), various financial
institutions (the “Banks”) and Bank of America, as administrative agent for the
Banks (in such capacity, the “Administrative Agent”), have entered into a Term
Loan Agreement dated as of February 11, 2005 (as amended, restated or otherwise
modified from time to time, the “Loan Agreement;” capitalized terms used but not
defined herein have the respective meanings ascribed thereto in the Loan
Agreement); and

 

WHEREAS, each of the undersigned will benefit from the making of loans pursuant
to the Loan Agreement and is willing to guaranty the Liabilities (as defined
below) as hereinafter set forth;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the undersigned hereto agrees as
follows:

 

Each of the undersigned hereby jointly and severally, unconditionally and
irrevocably, as primary obligor and not merely as surety, guarantees the full
and prompt payment when due, whether by acceleration or otherwise, and at all
times thereafter, of (a) all obligations of the Company, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due, which arise out of or in connection
with the Loan Agreement or any other Loan Document, as the same may be amended,
modified, extended or renewed from time to time, (b) all obligations of the
Company to any Lender Party in connection with any Hedging Agreement and (c) all
costs and expenses paid or incurred by the Administrative Agent or any Lender
Party in enforcing this Guaranty or any other applicable Loan Document against
such undersigned (all such obligations being herein collectively called the
“Liabilities”); provided that the liability of each of the undersigned hereunder
shall be limited to the maximum amount of the Liabilities which such undersigned
may guaranty without rendering this Guaranty void or voidable with respect to
such undersigned under any applicable fraudulent conveyance or fraudulent
transfer law. For purposes of this Agreement, “Lender Party” means each Bank and
any affiliate of a Bank which is a party to a Hedging Agreement with the
Company.

 

Each of the undersigned agrees that, in the event of the occurrence of any Event
of Default under Section 9.1.6 or 9.1.7 of the Loan Agreement, and if such event
shall occur at a

 

B-1



--------------------------------------------------------------------------------

time when any of the Liabilities may not then be due and payable, such
undersigned will pay to the Administrative Agent for the account of the Lender
Parties forthwith the full amount which would be payable hereunder by such
undersigned if all Liabilities were then due and payable.

 

This Guaranty shall in all respects be a continuing, irrevocable, absolute and
unconditional guaranty of payment and performance and not only collectibility,
and shall remain in full force and effect (notwithstanding, without limitation,
the dissolution of any of the undersigned, that at any time or from time to time
no Liabilities are outstanding or any other circumstance) until all Liabilities
have been paid in full.

 

The undersigned further agree that if at any time all or any part of any payment
theretofore applied by the Administrative Agent or any Lender Party to any of
the Liabilities is or must be rescinded or returned by the Administrative Agent
or such Lender Party for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of the Company or any of the
undersigned), such Liabilities shall, for the purposes of this Guaranty, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued in existence, notwithstanding such application by the Administrative
Agent or such Lender Party, and this Guaranty shall continue to be effective or
be reinstated, as the case may be, as to such Liabilities, all as though such
application by the Administrative Agent or such Lender Party had not been made.

 

The Administrative Agent or any Lender Party may, from time to time, at its sole
discretion and without notice to the undersigned (or any of them), take any or
all of the following actions without affecting the obligations of the
undersigned hereunder: (a) retain or obtain a security interest in any property
to secure any of the Liabilities or any obligation hereunder, (b) retain or
obtain the primary or secondary obligation of any obligor or obligors, in
addition to the undersigned, with respect to any of the Liabilities, (c) extend
or renew any of the Liabilities for one or more periods (whether or not longer
than the original period), alter or exchange any of the Liabilities, or release
or compromise any obligation of any of the undersigned hereunder or any
obligation of any nature of any other obligor with respect to any of the
Liabilities, (d) release its security interest in, or surrender, release or
permit any substitution or exchange for, all or any part of any property
securing any of the Liabilities or any obligation hereunder, or extend or renew
for one or more periods (whether or not longer than the original period) or
release, compromise, alter or exchange any obligations of any nature of any
obligor with respect to any such property, and (e) resort to the undersigned (or
any of them) for payment of any of the Liabilities when due, whether or not the
Administrative Agent or such Lender Party shall have resorted to any property
securing any of the Liabilities or any obligation hereunder or shall have
proceeded against any other of the undersigned or any other obligor primarily or
secondarily obligated with respect to any of the Liabilities.

 

Any amounts received by the Administrative Agent or any Lender Party from
whatever source on account of the Liabilities may be applied by it toward the
payment of the Liabilities in accordance with the Loan Agreement; and,
notwithstanding any payments made by or for the account of any of the
undersigned pursuant to this Guaranty, the undersigned shall not be

 

B-2



--------------------------------------------------------------------------------

subrogated to any rights of the Administrative Agent or any Lender Party until
such time as this Guaranty shall have been terminated as to all of the
undersigned and the Administrative Agent and the Lender Party shall have
received payment of the full amount of all Liabilities.

 

The undersigned hereby expressly waive: (a) notice of the acceptance by the
Administrative Agent or any Lender Party of this Guaranty, (b) notice of the
existence or creation or non-payment of all or any of the Liabilities, (c)
presentment, demand, notice of dishonor, protest, and all other notices
whatsoever, and (d) all diligence in collection or protection of or realization
upon any Liabilities or any security for or guaranty of any Liabilities.

 

The creation or existence from time to time of additional Liabilities to the
Administrative Agent or any Lender Party or any of them is hereby authorized,
without notice to the undersigned (or any of them), and shall in no way affect
or impair the rights of the Administrative Agent or any Lender Party or the
obligations of the undersigned under this Guaranty.

 

The Administrative Agent and any Lender Party may from time to time, without
notice to the undersigned (or any of them), assign or transfer any or all of the
Liabilities or any interest therein; and, notwithstanding any such assignment or
transfer or any subsequent assignment or transfer thereof, such Liabilities
shall be and remain Liabilities for the purposes of this Guaranty, and each and
every immediate and successive assignee or transferee of any of the Liabilities
or of any interest therein shall, to the extent of the interest of such assignee
or transferee in the Liabilities, be entitled to the benefits of this Guaranty
to the same extent as if such assignee or transferee were a Lender Party.

 

No delay on the part of the Administrative Agent or any Lender Party in the
exercise of any right or remedy shall operate as a waiver thereof, and no single
or partial exercise by the Administrative Agent or any Lender Party of any right
or remedy shall preclude other or further exercise thereof or the exercise of
any other right or remedy; nor shall any modification or waiver of any provision
of this Guaranty be binding upon the Administrative Agent or any Lender Party
except as expressly set forth in a writing duly signed and delivered on behalf
of the Administrative Agent (or, if at any time there is no Administrative
Agent, the Required Banks or, if required pursuant to Section 11.1 of the Loan
Agreement, all Banks). No action of the Administrative Agent or any Lender Party
permitted hereunder shall in any way affect or impair the rights of the
Administrative Agent or any Lender Party or the obligations of the undersigned
under this Guaranty. For purposes of this Guaranty, Liabilities shall include
all obligations of the Company to the Administrative Agent or any Lender Party
arising under or in connection with any Loan Document or any Hedging Agreement
with any Lender Party, notwithstanding any right or power of the Company or
anyone else to assert any claim or defense as to the invalidity or
unenforceability of any obligation, and no such claim or defense shall affect or
impair the obligations of the undersigned hereunder.

 

Pursuant to the Loan Agreement, (a) this Guaranty has been delivered to the
Administrative Agent and (b) the Administrative Agent has been authorized to
enforce this

 

B-3



--------------------------------------------------------------------------------

Guaranty on behalf of itself and each of the Lender Parties. All payments by the
undersigned pursuant to this Guaranty shall be made to the Administrative Agent
for application as set forth in the Loan Agreement or, if there is no
Administrative Agent, to the Lender Parties for their ratable benefit.

 

This Guaranty shall be binding upon the undersigned and the successors and
assigns of the undersigned: and to the extent that the Company or any of the
undersigned is either a partnership, corporation, limited liability company or
other entity, all references herein to the Company and to the undersigned,
respectively, shall be deemed to include any successor or successors, whether
immediate or remote, to such entity. The term “undersigned” as used herein shall
mean all parties executing this Guaranty and each of them, and all such parties
shall be jointly and severally obligated hereunder.

 

This Guaranty has been delivered at Chicago, Illinois, and shall be construed in
accordance with and governed by the internal laws of the State of Illinois.
Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

 

This Guaranty may be executed in any number of counterparts (including via
facsimile) and by the different parties hereto on separate counterparts, and
each such counterpart shall be deemed to be an original but all such
counterparts shall together constitute one and the same Guaranty. At any time
after the date of this Guaranty, one or more additional Persons may become
parties hereto by executing and delivering to the Administrative Agent a
counterpart of this Guaranty. Immediately upon such execution and delivery (and
without any further action), each such additional Person will become a party to,
and will be bound by all of the terms of, this Guaranty.

 

This Guaranty may be secured by one or more security agreements, pledge
agreements, mortgages, deeds of trust or other similar documents.

 

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY
IN AN ILLINOIS STATE COURT SITTING IN CHICAGO OR IN THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF THE UNDERSIGNED HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF ILLINOIS AND OF THE UNITED STATES DISTRICT

 

B-4



--------------------------------------------------------------------------------

COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH OF THE UNDERSIGNED FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, TO THE
ADDRESS SET FORTH UNDER ITS NAME IN SCHEDULE I HERETO (OR SUCH OTHER ADDRESS AS
IT SHALL HAVE SPECIFIED IN WRITING TO THE ADMINISTRATIVE AGENT AS ITS ADDRESS
FOR NOTICES HEREUNDER) OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
ILLINOIS. EACH OF THE UNDERSIGNED HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

EACH OF THE UNDERSIGNED, AND (BY ACCEPTING THE BENEFITS HEREOF) EACH OF THE
ADMINISTRATIVE AGENT AND EACH LENDER PARTY, HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
GUARANTY, OR ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

B-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered as of the
day and year first above written.

 

BRIGGS & STRATTON POWER PRODUCTS GROUP, LLC

By:

   

Name:

   

Title:

    SIMPLICITY MANUFACTURING, INC.

By:

   

Name:

   

Title:

   

 

B-6



--------------------------------------------------------------------------------

Signature page for the Guaranty dated as of February 11, 2005 issued by various
subsidiaries of Briggs & Stratton Corporation (the “Company”) in favor of Bank
of America, N.A., as Administrative Agent under the Term Loan Agreement dated as
of February 11, 2005 with the Company and various other parties, and the Lender
Parties referred to in such Guaranty. The undersigned is executing a counterpart
hereof for purposes of becoming a party hereto: [NAME OF SUBSIDIARY]

By:

   

Name:

   

Title:

   

 

B-7



--------------------------------------------------------------------------------

 

SCHEDULE I

TO GUARANTY

 

ADDRESSES

 

12301 W, Wirth Street

Wauwatosa, Wisconsin 53222

 

B-8



--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Bank of America, N.A., as Administrative Agent

1455 Market Street, 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103

 

Ladies and Gentlemen:

 

This certificate is furnished to you by Briggs & Stratton Corporation (the
“Company”), pursuant to Section 7.2(b) of the Term Loan Agreement dated as of
February 11, 2005 among the Company, the financial institutions party thereto
(the “Banks”) and Bank of America, N.A., as administrative agent for the Banks
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), concurrently with the delivery of the
financial statements required pursuant to Section 7.1 of the Loan Agreement.
Capitalized terms used but not otherwise defined herein have the respective
meanings given to them in the Loan Agreement.

 

The Company hereby certifies to you that:

 

(a) no Default or Event of Default has occurred and is continuing, except as
described in Attachment 1 hereto;

 

(b) the financial data and computations set forth in Schedule 1 below,
evidencing compliance with the covenants set forth in Sections 8.1(p), 8.2(g),
8.4, 8.5(e), 8.7(d), 8.9 and 8.11 of the Loan Agreement, are true and correct as
of                        ,             1 (the “Computation Date”); and

 

(c) if the financial statements of the Company being concurrently delivered were
not prepared in accordance with GAAP (subject to ordinary, good faith year-end
adjustments and the absence of footnotes with respect to quarterly financial
statements), Attachment 2 hereto sets forth any derivations required to conform
the relevant data in such financial statements to the computations set forth
below.

--------------------------------------------------------------------------------

1 The last day of the accounting period for which financial statements are being
concurrently delivered.

 

C-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered as of this         day of
          ,     .

 

BRIGGS & STRATTON CORPORATION

By:

   

Name:

   

Its:

  2

--------------------------------------------------------------------------------

2 To be executed by a Responsible Officer.

 

C-2



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Computations

 

Section 8.1(p) – Liens

      

(a)

   Current amount of miscellaneous obligations secured by Liens    $
                        

(b)

   Maximum amount of miscellaneous obligations secured by Liens    $ 35,000,000

(c)

   Clause (a) is less than clause (b) and Section 8.1(p) is satisfied     
yes          no         

Section 8.2(g) – Disposition of Assets

      

(a)

   Aggregate Dollar value of Dispositions of assets by the Company and its
Subsidiaries during the current fiscal year of the Company    $
                        

(b)

   Maximum amount of Dispositions permitted during the current fiscal year of
the Company (an amount equal to 15% of Consolidated Total Assets, as of the
beginning of the current fiscal year of the Company)    $
                        

(c)

   Clause (a) is less than clause (b) and Section 8.2(g)(x) is satisfied     
yes          no         

(d)

   Aggregate Dollar value of Dispositions of assets since the Closing Date.    $
                        

(e)

   Maximum amount of Dispositions permitted during the term of the Loan
Agreement (an amount equal to 35% of Consolidated Total Assets as of the fiscal
quarter most recently ended prior to the Closing Date)    $
                        

(f)

   Clause (d) is less than clause (e) and Section 8.2(g)(y) is satisfied     
yes          no         

 

C-3



--------------------------------------------------------------------------------

Section 8.4 – Hostile Acquisitions; Foreign Investments       

(a)

   Aggregate consideration (excluding stock of the Company) paid by the Company
and its Subsidiaries for acquisitions of Foreign Persons, plus the aggregate
amount of advances, loans and capital contributions to, or other investments in
Foreign Persons    $                     

(b)

   Maximum permitted amount of consideration and investments described in clause
(a)    $ 250,000,000

(c)

   Clause (a) is less than clause (b) and Section 8.4 is satisfied     
yes         no          Section 8.5(e) – Subsidiary Indebtedness       

(a)

   Current aggregate outstanding amount of other Indebtedness    $
                    

(b)

   Maximum aggregate outstanding amount of other Indebtedness (limited to 10% of
Consolidated Net Worth as of the last day of most recently ended fiscal quarter)
     yes         no         

(c)

   Clause (a) is less than clause (b) and Section 8.5(e) is satisfied     
yes         no          Section 8.7(d) – Contingent Obligations       

(a)

   Aggregate amount of other Contingent Obligations outstanding as of the date
of determination    $                     

(b)

   Maximum amount of Contingent Obligations permitted to be outstanding at any
time    $ 35,000,000

(c)

   Clause (a) is less than clause (b) and Section 8.7(d) is satisfied     
yes         no          Section 8.9 – Dividends and Stock Repurchases       

(a)

   Aggregate amount of cash dividends declared or paid in any fiscal year    $
                    

(b)

   Maximum permitted aggregate amount of cash dividends declared or paid in any
fiscal year of the Company            

(i)     Specified Amount

   $ 50,000,000

 

C-4



--------------------------------------------------------------------------------

         

(ii)      Increased number of shares due to “Share Increase Event”

     __________          

(iii)     Total number of shares outstanding immediately prior to Share Increase
 Event

     __________          

(iv)     (ii) divided by (iii)

     __________          

(v)      (iv) multiplied by (i)

   $                               

(vi)     Carryover of unused Specified Amount from prior fiscal year

   $                               

(vii)    Revised Specified Amount sum of (i), (v) and (vi)

   $                           (c)   

Clause(a) is less than clause (b)(vii) and Section 8.9 is satisfied

     yes         no          Section 8.11 – Financial Covenants             1.
   Minimum Interest Coverage Ratio                  (a)    EBITDA for
Computation Period ending on the date of determination    $                     
     (b)    Consolidated Interest Expense for Computation Period ending on the
date of determination    $                           (c)    Ratio of (a) to (b)
             :1.0      (d)    Minimum Interest Coverage Ratio at any time not to
exceed      3.00:1.0      (e)    Clause (c) is greater than clause (d) and
Section 8.11(a) is satisfied      yes         no          2.    Maximum Leverage
Ratio                  (a)    Total Funded Debt as of the last day of
Computation Period ending on the date of determination    $                     
     (b)    EBITDA for Computation Period ending on the date of determination   
$                           (c)    Ratio of (a) to (b)                   %     
(d)    Maximum Leverage Ratio at any time not to exceed [Insert (x) 3.75:1.0 in
each Compliance Certificate for Computation Period ending on second or third
fiscal quarter and (y) 3.00:1.0 in each Compliance              %

 

C-5



--------------------------------------------------------------------------------

         Certificate for Computation Periods ending on first or fourth fiscal
quarter]             (e)          Clause (c) is less than clause (d) and Section
8.11(b) is satisfied      yes         no          3.    Minimum Net Worth       
     (a)   Consolidated Net Worth    $                           (b)   (i)  
Initial Consolidated Net Worth    $ 575,000,000          (ii)   50% of
Consolidated Net Income for each full fiscal quarter ending after the Closing
Date (no deduction for a net loss in any fiscal quarter)    $
                              (iii)   net proceeds from any Equity Issuance
after the Closing Date    $                               (iv)   sum of clauses
(a), (b)(i), (b)(ii) and (b)(iii)    $                           (c)   Clause
(a) is greater than clause (b)(iv) and Section 8.11(c) is satisfied     
yes         no         

 

C-6



--------------------------------------------------------------------------------

ATTACHMENT 1

 

DESCRIPTION OF ANY DEFAULTS OR EVENTS OF DEFAULT

 

C-7



--------------------------------------------------------------------------------

ATTACHMENT 2

 

DERIVATIONS REQUIRED TO CONFORM RELEVANT DATA IF

FINANCIAL STATEMENTS WERE NOT PREPARED IN ACCORDANCE WITH GAAP

 

C-8



--------------------------------------------------------------------------------

EXHIBIT D-1

 

FORM OF LEGAL OPINION OF COUNSEL TO THE COMPANY

 

[attached]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT D-2

 

FORM OF LEGAL OPINION OF GENERAL COUNSEL OF THE COMPANY

 

[attached]

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (this “Assignment Agreement”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment Agreement as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations as
a Bank under the Loan Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including, without
limitation, any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Bank) against
any Person, whether known or unknown, arising under or in connection with the
Loan Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment Agreement, without representation or
warranty by the Assignor.

 

1.   

Assignor:

  

____________________

2.   

Assignee:

  

____________________ [and is an Affiliate of [identify Bank]]

3.   

Borrower:

  

Briggs & Stratton Corporation

4.   

Agent:

  

Bank of America, N.A., as the administrative agent under the Loan Agreement

 

E-1



--------------------------------------------------------------------------------

5.   

Loan Agreement:

  

The Term Loan Agreement dated as of February 11, 2005 among Briggs & Stratton
Corporation, the Banks

parties thereto and Bank of America, N.A., as Administrative Agent

6.   

Assigned Interest:

    

 

Aggregate Principal Amount of

outstanding Loans of all Banks

--------------------------------------------------------------------------------

 

Principal Amount

of Loan Assigned

--------------------------------------------------------------------------------

 

Percentage of

Loans Assigned

--------------------------------------------------------------------------------

$                                         
                                        
                                            

  $                                                                          %

 

[7.   

Trade Date:

  

_______________________________]

 

Effective Date:                     , 20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

E-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

       

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

       

Title:

 

Consented to and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

By:

       

Title:

[Consented to: BRIGGS & STRATTON CORPORATION

By:

       

Title:

 

E-3



--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AGREEMENT

[                                                 ]

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

 

1. Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Bank under the Loan Agreement, (ii) it meets all requirements of
an Eligible Assignee under the Loan Agreement (subject to receipt of such
consents as may be required under the Loan Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Loan Agreement as a
Bank thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Bank thereunder, (iv) it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Bank, (v) as of the
date hereof, the Borrower will not be obligated to pay any greater amount under
Section 4.1 or 4.3 of the Loan Agreement than the Borrower is obligated to pay
to the Assignor under such Sections and (vi) if it is a “foreign corporation,
partnership or trust” within the meaning of the Code, (A) the Assignee will be
in compliance with all applicable provisions of Section 10.10 of the Loan
Agreement on or prior to the Effective Date and (B) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Loan
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Agent, the Assignor or any
other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Bank.

 

E-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to or on or after the Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

 

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of Illinois.

 

E-5